Exhibit 10.8

4526 N. SAM HOUSTON PARKWAY

HOUSTON, TEXAS

GROUND LEASE

1. BASIC TERMS. This Section 1 contains the Basic Terms of this Ground Lease
(the “Lease”) between Landlord and Tenant, named below. Other Sections of the
Lease referred to in this Section 1 explain and define the Basic Terms and are
to be read in conjunction with the Basic Terms.

1.1. Effective Date of Lease: September 4, 2008

1.2. Landlord: First Industrial, L.P., a Delaware limited partnership

1.3. Tenant: ADESA TEXAS, INC., a Texas corporation

1.4. Guarantor: KAR Holdings, Inc., a Delaware corporation

1.5. Premises: Approximately 61.5 acres of land legally described on Exhibit A
attached hereto on which certain buildings and other improvements, all of which
are (and, during the Term, as defined below, shall be) owned by Tenant, are
located (all buildings and improvements, of any nature whatsoever are
collectively referred to as the “Improvements”).

1.6. Lease Term: Twenty (20) years (“Term”), commencing September 4, 2008
(“Commencement Date”) and ending, subject to Sections 2.5, 18 and 21 below, on
September 30, 2028 (“Expiration Date”). In the event that Tenant timely and
properly exercises either or both Renewal Options (as defined below), then for
purposes of this Lease, any reference to the Term shall mean the term of this
Lease, as so extended to include either or both of the Renewal Terms (as defined
below), as applicable.

1.7. Permitted Uses: Subject to (a) Section 4.1, (b) applicable zoning
restrictions, and (c) any applicable private restrictions encumbering the
Premises, any lawful purposes; provided, however, that if Tenant desires to use
the Premises for any use other than the current use as of the date hereof
including (which current use includes, but is not limited to, storage and
auction of automobiles, trucks, recreational vehicles and boats, whether damaged
or undamaged, and providing services to such vehicles in body shops, detail
shops and mechanicals shops located at the Premises), then Tenant must first
obtain Landlord’s consent, which consent shall not be withheld, conditioned or
delayed unless such use creates a nuisance (e.g., by excessive production or
emission of objectionable or unpleasant odors, smoke, dust, gas, light, noise or
vibrations) or materially increases the risk of environmental contamination.

1.8. Tenant’s Broker: None

1.9. Security/Damage Deposit: $-0-.

1.10. Exhibits to Lease: The following exhibits are attached to and made a part
of this Lease. Exhibit A (Legal Description); Exhibit B (Tenant Operations
Inquiry Form); Exhibit C (Broom Clean Condition and Repair Requirements),
Exhibit D (Other Leases); Exhibit E (Quit Claim Deed); Exhibit F (Quit Claim
Bill of Sale); Exhibit G (Memorandum of Ground Lease); and Exhibit H (Schedule
of Required Insurance).



--------------------------------------------------------------------------------

2. LEASE OF PREMISES; RENT.

2.1. Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease. Landlord and Tenant specifically
acknowledge and agree that Landlord owns the Premises, but Tenant owns the
Improvements located at, in or on the Premises as of the Commencement Date and
at any time or from time to time during the Term (subject, however, to the
provisions of Section 11 with respect to Alterations constructed or installed
from and after the Commencement Date). Upon the Expiration Date or any earlier
termination date of this Lease, (a) title to all Improvements shall immediately
vest in Landlord, and (b) as an accommodation to Landlord, Tenant shall convey
to Landlord, via both (i) a quit claim deed in the form attached hereto as
Exhibit E and (ii) a quit claim bill of sale in the form attached hereto as
Exhibit F, Tenant’s entire right, title and interest in, to and under any
Improvements located on the Premises upon the Expiration Date or any earlier
termination date of this Lease. On the Commencement Date, Landlord and Tenant
shall record a Memorandum of Ground Lease in the form attached hereto as Exhibit
G.

2.2. Types of Rental Payments. Tenant shall pay net base rent to Landlord in
monthly installments, in advance, on the first day of each and every calendar
month during the Term of this Lease (the “Base Rent”) in the amounts and for the
periods as set forth below:

Rental Payments

 

Lease Period

   Annual Base
Rent    Monthly Base
Rent

Year 1

   $ 561,995    $ 46,832.92

Year 2

   $ 561,995    $ 46,832.92

Year 3

   $ 596,221    $ 49,685.08

Year 4

   $ 596,221    $ 49,685.08

Year 5

   $ 632,531    $ 52,710.92

Year 6

   $ 632,531    $ 52,710.92

Year 7

   $ 671,052    $ 55,921.00

Year 8

   $ 671,052    $ 55,921.00

Year 9

   $ 711,919    $ 59,326.58

Year 10

   $ 711,919    $ 59,326.58

Year 11

   $ 755,275    $ 62,939.58

 

2



--------------------------------------------------------------------------------

Rental Payments

 

Lease Period

   Annual Base
Rent    Monthly Base
Rent

Year 12

   $ 755,275    $ 62,939.58

Year 13

   $ 801,271    $ 66,772.58

Year 14

   $ 801,271    $ 66,772.58

Year 15

   $ 850,068    $ 70,839.00

Year 16

   $ 850,068    $ 70,839.00

Year 17

   $ 901,837    $ 75,153.08

Year 18

   $ 901,837    $ 75,153.08

Year 19

   $ 956,759    $ 79,729.92

Year 20

   $ 956,759    $ 79,729.92

Tenant shall also pay all Operating Expenses (defined below) and any other
amounts owed by Tenant hereunder (collectively, “Additional Rent”). In the event
any monthly installment of Base Rent or Additional Rent, or both, is not paid
within ten (10) days of the date when due, a late charge in an amount equal to
5% of the then-delinquent installment of Base Rent and/or Additional Rent (the
“Late Charge”; the Late Charge, Default Interest, as defined in Section 21.3
below, Base Rent and Additional Rent shall collectively be referred to as
“Rent”) shall be paid by Tenant to Landlord. Landlord and Tenant agree that
(a) such Late Charge and Default Interest are intended to compensate Landlord
for additional administrative charges and other damages incurred by Landlord on
account of such late payment and do not constitute a penalty, (b) the actual
damages to be suffered by Landlord in the event of a late payment of Rent shall
be difficult, if not impossible, to ascertain, and (c) that such Late Charge and
Default Interest are a reasonable estimate of such charges and damages. Tenant
shall deliver all Rent payments to Landlord at: First Industrial LP, P.O. Box
730632, Dallas, TX 75373-0632, and if by overnight courier, to Dallas National
Wholesale Lockbox TX1-0029, Attn: First Industrial, Box #730816, 14800 Frye Rd,
Fort Worth, TX 76155 (or to such other entity designated as Landlord’s
management agent, if any, and if Landlord so appoints such a management agent,
the “Agent”), or pursuant to such other directions as Landlord shall designate
in this Lease or otherwise to Tenant not less than thirty (30) days in advance
in writing.

2.3. Covenants Concerning Rental Payments; Initial and Final Rent Payments.
Tenant shall pay the Rent promptly when due, without notice (except as otherwise
expressly and specifically set forth herein) or demand, and without any
abatement, deduction or setoff. No payment by Tenant, or receipt or acceptance
by Agent or Landlord, of a lesser amount than the correct Rent shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or letter accompanying any payment be deemed an accord or
satisfaction, and Agent or Landlord may accept such payment without prejudice to
its right to recover the balance due or to pursue any

 

3



--------------------------------------------------------------------------------

other remedy available to Landlord. If the Commencement Date occurs on a day
other than the first day of a calendar month, the Rent due for the first
calendar month of the Term shall be prorated on a per diem basis (based on a 360
day, 12 month year) and paid to Landlord on the Commencement Date, and the Term
will be extended to terminate on the last day of the calendar month in which the
Expiration Date stated in Section 1.6 occurs.

2.4. Net Lease; Nonterminability.

2.4.1. This Lease is a complete “net lease,” and Tenant’s obligations arising or
accruing during the Term of this Lease to pay all Base Rent, Additional Rent,
and all other payments hereunder required to be made by Tenant shall be absolute
and unconditional, and Tenant shall pay all Base Rent, Additional Rent and all
other payments required to be made by Tenant under this Lease without notice
(except as otherwise expressly and specifically set forth herein), demand,
counterclaim, set-off, deduction, or defense; without abatement, suspension,
deferment, diminution or reduction; and free from any charges, assessments,
impositions, expenses or deductions of any and every kind of and nature
whatsoever. The obligations of Landlord under this Lease are independent of
Tenant’s obligations hereunder. All costs, expenses and obligations of every
kind and nature whatsoever relating to the Premises and the appurtenances
thereto and the use and occupancy thereof that may arise or become due during
the Term (whether or not the same shall become payable during the Term of this
Lease or thereafter) shall be paid by Tenant, and Landlord is not responsible
for any costs, charges, expenses or outlays of any nature whatsoever arising
during the Term from or relating to the Premises or the use or occupancy
thereof. All of Landlord, Landlord’s mortgagee or lender, Agent and their
respective employees, shareholders, officers, directors, members, managers,
trustees, partners or principals, disclosed or undisclosed, and all of their
respective successors and assigns (hereinafter collectively referred to,
inclusive of Landlord, as the “Indemnitees” and each individually as an
“Indemnitee”), are and shall be indemnified and saved harmless as provided
below. The willful misconduct or gross negligence of any of the Indemnitees
shall not be imputed to (x) Landlord’s mortgagee or lender and the Indemnitees
of such mortgagee or lender or (y) any other Indemnitee not actually responsible
for, or the cause of, such misconduct or gross negligence. Tenant assumes the
sole responsibility during the Term for the condition, use, operation, repair,
maintenance, replacement of any and all components and systems of, and the
underletting and management of, the Premises. Tenant shall and hereby does
indemnify, defend and hold the Indemnitees harmless from and against any and all
Losses (defined below) actually incurred by any or all of the Indemnitees with
respect to, and to the extent of, matters that arise or accrue with respect to
the Term of this Lease and in connection with any or all of the ownership,
maintenance, repair and operation of the Premises (whether or not the same shall
become payable during the Term); and the Indemnitees shall have no
(a) responsibility in respect thereof and (b) liability for damage to the
property of Tenant or any subtenant of Tenant on any account or for any reason
whatsoever, except in the event of (and then only to the extent of) such
Indemnitee’s respective willful misconduct or gross negligence. The preceding
indemnity shall survive the expiration or termination of this Lease. It is the
purpose and intention of the parties to this Lease that the Base Rent due
hereunder shall be absolutely net to the Landlord and Landlord shall have no
obligation or responsibility, of any nature whatsoever, to perform any tenant
improvements; to provide any services; or to perform any repairs, maintenance or
replacements in, to, at, on or under the Premises, whether for the benefit of
Tenant or any other party.

 

4



--------------------------------------------------------------------------------

2.4.2. Except as otherwise expressly provided in Sections 18 and 21 of this
Lease, this Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease or to be released or discharged from any obligations or
liabilities hereunder for any reason, including, without limitation: (i) any
damage to or destruction of the Premises; (ii) any restriction, deprivation
(including eviction) or prevention of, or any interference with, any use or the
occupancy of the Premises (whether due to any default in, or failure of,
Landlord’s title to the Premises or otherwise); (iii) any condemnation,
requisition or other taking or sale of the use, occupancy or title of or to the
Premises; (iv) any action, omission or breach on the part of Landlord under this
Lease or any other agreement between Landlord and Tenant; (v) the inadequacy or
failure of the description of the Premises to demise and let to Tenant the
property intended to be leased hereby; (vi) any sale or other disposition of the
Premises by Landlord; (vii) the impossibility or illegality of performance by
Landlord or Tenant or both; (viii) any action of any court, administrative
agency or other governmental authority; or (ix) any other cause, whether similar
or dissimilar to the foregoing, any present or future law notwithstanding.
Nothing in this paragraph shall be construed as an agreement by Tenant to
perform any illegal act or to violate the order of any court, administrative
agency or other governmental authority.

2.4.3. Tenant will remain obligated under this Lease in accordance with its
terms, and will not take any action to terminate (except in accordance with the
provisions of Section 18 of this Lease), rescind or avoid this Lease for any
reason, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord,
or any action with respect to this Lease that may be taken by any receiver,
trustee or liquidator or by any court. Tenant waives all rights at any time
conferred by statute or otherwise to quit, terminate or surrender this Lease or
the Premises, or to any abatement or deferment of any amount payable by Tenant
hereunder, or for claims against any Indemnitee for any Losses suffered by
Tenant on account of any cause referred to in this Section 2.4 or elsewhere in
this Lease (except claims directly arising out of the gross negligence or
willful misconduct by such Indemnitee).

2.5. Option to Renew.

2.5.1. Tenant shall have the two (2) consecutive options (each, a “Renewal
Option” and collectively, the “Renewal Options”) to renew this Lease for a term
of ten (10) years each (each, a “Renewal Term”), on all the same terms and
conditions set forth in this Lease, except that initial Base Rent during the
first twenty-four (24) months of any Renewal Term (“Initial Renewal Rent”) shall
be equal to Fair Market Rent (as defined in Section 2.5.2 below); provided,
however, (a) in no event may the Initial Renewal Rent, on a per annum basis, be
any greater than 105% of the Base Rent in effect immediately preceding the
commencement date of the then-applicable Renewal Term, nor shall the Initial
Renewal Rent be any less than the Renewal Rent Floor, as defined below; and
(b) as of the second anniversary of the commencement of each Renewal Term and on
each second anniversary thereafter (i.e. every twenty-four (24) months) through
the remainder of that Renewal Term, the Base Rent shall increase at the rate of
three percent (3.0%) per annum, compounded annually, but actually effectuated
and payable on a biennial basis, in the same manner as applies with respect to
the adjustment of Base Rent during the initial Term. Tenant shall deliver
written notice to Landlord of Tenant’s election to exercise a Renewal Option
(“Renewal Notice”) not less than nine (9) months, nor more than twenty-four
(24) months prior to the expiration date of the original Term or the
then-current Renewal Term, as applicable; and if Tenant fails to timely deliver
a Renewal Notice to Landlord, then Tenant shall automatically be deemed to have
irrevocably waived and relinquished the Renewal Options.

 

5



--------------------------------------------------------------------------------

2.5.2. For the purposes of this Lease, “Fair Market Rent” shall be determined by
Landlord, in its sole, but good faith, discretion based upon (a) the annual base
rental rates then being charged in the industrial market sector of the
geographic area where the Premises is situated for land only, without taking
into account the value of any improvements thereon, which comparison land is
utilized in a manner comparable to the then-applicable utilization of the
Premises, (b) for a lease term commencing on or about the commencement date of
the applicable Renewal Term and equal in duration to the applicable Renewal
Term, and (c) taking into consideration: the geographic location, of the
Premises; the extent of service to be provided to the proposed tenant
thereunder; applicable distinctions between “gross” and “net” leases; the
creditworthiness and quality of Tenant; leasing commissions; incentives being
provided to tenants by landlords of comparable land in the geographic area in
which the Premises is located; and any other relevant term or condition in
making such evaluation, all as reasonably determined by Landlord. In no event,
however (and notwithstanding any provision to the contrary in this Section 2.5),
shall the Fair Market Rent be less than an amount equal to the Base Rent in
effect during the one (1) year period immediately preceding the expiration date
of the then-applicable term (the “Renewal Rent Floor”). Landlord shall notify
Tenant of Landlord’s determination of Fair Market Rent for any Renewal Term, in
writing (the “Base Rent Notice”) within sixty (60) days after receiving the
applicable Renewal Notice.

2.5.3. Tenant shall then have thirty (30) days after Landlord’s delivery of the
Base Rent Notice in which to advise Landlord, in writing (the “Base Rent
Response Notice”), whether Tenant (i) is prepared to accept the Fair Market Rent
established by Landlord in the Base Rent Notice and proceed to lease the
Premises, during the Renewal Term, at that Fair Market Rent; or (ii) elects to
withdraw and revoke its Renewal Notice, whereupon the Renewal Option shall
automatically be rendered null and void; or (iii) elects to contest Landlord’s
determination of Fair Market Rent. In the event that Tenant fails to timely
deliver the Base Rent Response Notice, then Tenant shall automatically be deemed
to have elected (i) above. Alternatively, if Tenant timely elects (ii), then
this Lease shall expire on the original expiry date of the initial Term or the
then current Renewal Term, as applicable. If, however, Tenant timely elects
(iii), then the following provisions shall apply:

2.5.3.1. The Fair Market Rent shall be determined by either the Independent
Brokers or the Determining Broker, as provided and defined below, but in no
event shall the Fair Market Rent be less than the Renewal Rent Floor.

2.5.3.2. Within thirty (30) days after Tenant timely delivers its Base Rent
Response Notice electing to contest Landlord’s determination of Fair Market
Rent, each of Landlord and Tenant shall advise the other, in writing (the
“Arbitration Notice”), of both (i) the identity of the individual that each of
Landlord and Tenant, respectively, is designating to act as Landlord’s or
Tenant’s, as the case may be, duly authorized representative for purposes of the
determination of Fair Market Rent pursuant to this Section 2.5.3 (the
“Representatives”); and (ii) a list of three (3) proposed licensed real estate
brokers, any of which may serve as one of the Independent Brokers (collectively,
the “Broker Candidates”). Each Broker Candidate:

 

  (i) shall be duly licensed in the jurisdiction in which the Premises is
located;

 

  (ii)

shall have at least five (5) years’ experience, on a full-time basis, leasing
industrial space (warehouse/distribution/ancillary office) in the same general
geographic area as that in which the Premises is located, and at

 

6



--------------------------------------------------------------------------------

 

least three (3) of those five (5) years of experience shall have been
consecutive and shall have elapsed immediately preceding the date on which
Tenant delivers the Renewal Notice; and

 

  (iii) shall be independent and have no then-pending (as of the date Landlord
or Tenant designates the broker as a Broker Candidate) brokerage relationship,
formal or informal, oral or written, with any or all of Landlord, Tenant, and
any affiliates of either or both of Landlord and Tenant (“Brokerage
Relationship”), nor may there have been any such Brokerage Relationship at any
time during the two (2) year period immediately preceding the broker’s
designation, by Landlord or Tenant, as a Broker Candidate.

2.5.3.3. Within fourteen (14) days after each of Landlord and Tenant delivers
its Arbitration Notice to the other, Landlord and Tenant shall cause their
respective Representatives to conduct a meeting at a mutually convenient time
and location. At that meeting, the two (2) Representatives shall examine the
list of six (6) Broker Candidates and shall each eliminate two (2) names from
the list on a peremptory basis. In order to eliminate four (4) names, first, the
Tenant’s Representative shall eliminate a name from the list and then the
Landlord’s Representative shall eliminate a name therefrom. The two
(2) Representatives shall alternate in eliminating names from the list of six
(6) Broker Candidates in this manner until each of them has eliminated two
(2) names. The two (2) Representatives shall immediately contact the remaining
two (2) Broker Candidates (the “Independent Brokers”), and engage them, on
behalf of Landlord and Tenant, to determine the Fair Market Rent in accordance
with the provisions of this Section 2.5.3.

2.5.3.4. The Independent Brokers shall determine the Fair Market Rent within
thirty (30) days of their appointment. Landlord and Tenant shall each make a
written submission to the Independent Brokers, advising of the rate that the
submitting party believes should be the Fair Market Rate, together with whatever
written evidence or supporting data that the submitting party desires in order
to justify its desired rate of Fair Market Rent; provided, in all events,
however, that the aggregate maximum length of each party’s submission shall not
exceed ten (10) pages (each such submission package, a “FMR Submission”). The
Independent Brokers shall be obligated to choose one (1) of the parties’
specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.5. In the event, however, that the Independent Brokers fail to reach
agreement, within twenty (20) days after the date on which both Landlord and
Tenant deliver the FMR Submissions to the Independent Brokers (the “Decision
Period”), as to which of the two (2) proposed rates of Fair Market Rent should
be selected, then, within five (5) days after the expiration of the Decision
Period, the Independent Brokers shall jointly select a real estate broker who
(x) meets all of the qualifications of a Broker Candidate, but was not included
in the original list of six (6) Broker Candidates; and (y) is not affiliated
with any or all of (A) either or both of the Independent Brokers and (B) the
real estate brokerage companies with which either or both of the Independent
Brokers is affiliated (the “Determining Broker”). The Independent Brokers shall
engage the Determining Broker on behalf of Landlord and Tenant (but without
expense to the Independent Brokers), and shall deliver the FMR Submissions to
the Determining Broker within five (5) days after the date on which the
Independent Brokers select the Determining Broker pursuant to the preceding
sentence (the “Submission Period”).

 

7



--------------------------------------------------------------------------------

2.5.3.6. The Determining Broker shall make a determination of the Fair Market
Rent within twenty (20) days after the date on which the Submission Period
expires. The Determining Broker shall be required to select one of the parties’
specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.7. The decision of the Independent Brokers or the Determining Broker, as
the case may be, shall be conclusive and binding on Landlord and Tenant, and
neither party shall have any right to contest or appeal such decision. Judgment
may be entered, in a court of competent jurisdiction, upon the decision of the
Independent Brokers or the Determining Broker, as the case may be.

2.5.3.8. In the event that the initial Term or the then-current Renewal Term, as
applicable, expires and the subject Renewal Term commences prior to the date on
which the Independent Brokers or the Determining Broker, as the case may be,
renders their/its decision as to the Fair Market Rent, then from the
commencement date of the subject Renewal Term through the date on which the Fair
Market Rent is determined under this Section 2.5.3 (the “Determination Date”),
Tenant shall pay monthly Base Rent to Landlord at a rate equal to 103% of the
most recent rate of monthly Base Rent in effect on the expiration date of the
initial Term or the immediately preceding Renewal Term, as applicable (the
“Temporary Base Rent”). Within ten (10) business days after the Determination
Date, Landlord shall pay to Tenant, or Tenant shall pay to Landlord, depending
on whether the Fair Market Rent is less than or greater than the Temporary Base
Rent, whatever sum that Landlord or Tenant, as the case may be, owes the other
(the “Catch-Up Payment”), based on the Temporary Base Rent actually paid and the
Fair Market Rent due (as determined by the Independent Brokers or the
Determining Broker, as the case may be) during that portion of the Renewal Term
that elapses before the Catch-Up Payment is paid, in full (together with
interest thereon, as provided below). The Catch-Up Payment shall bear interest
at the rate of Prime (defined below), plus two percent (2.0%) per annum, from
the date each monthly component of the Catch-Up Payment would have been due, had
the Fair Market Rent been determined prior to the commencement of the Renewal
Term, through the date on which the Catch-Up Payment is paid, in full (inclusive
of interest thereon). For purposes hereof, “Prime” shall mean the per annum rate
of interest publicly announced by JPMorgan Chase Bank NA (or its successor),
from time to time, as its “prime” or “base” or “reference” rate of interest.

2.5.3.9. The party whose proposed rate of Fair Market Rent is not selected by
the Independent Brokers or the Determining Broker, as the case may be, shall
bear all costs of all counsel, experts or other representatives that are
retained by both parties, together with all other costs of the arbitration
proceeding described in this Section 2.5.3, including, without limitation, the
fees, costs and expenses imposed or incurred by any or all of the Independent
Brokers and the Determining Broker.

2.5.3.10. Unless otherwise expressly agreed in writing, during the period of
time that any arbitration proceeding is pending under this Section 2.5.3,
Landlord and Tenant shall continue to comply with all those terms and provisions
of this Lease that are not the subject of their dispute and arbitration
proceeding, most specifically including, but not limited to, Tenant’s

 

8



--------------------------------------------------------------------------------

monetary obligations under this Lease; and, with respect to the payment of Base
Rent during that portion of the Renewal Term that elapses during the pendency of
any arbitration proceeding under this Section 2.5.3, the provisions of
Section 2.5.3.8 shall apply.

2.5.3.11. During any period of time that an arbitration is pending or proceeding
under this Section 2.5.3, Tenant shall have no right to assign this Lease or
enter into any sublease for all or any portion of the Premises, notwithstanding
any provision to the contrary in this Lease.

2.5.4. The Renewal Option is granted subject to all of the following conditions:

2.5.4.1. As of the date on which Tenant delivers any Renewal Notice and as of
the commencement date of the applicable Renewal Term, there shall not exist any
uncured Default by Tenant under this Lease.

2.5.4.2. There shall be no further right of renewal after the expiration of the
second Renewal Term.

2.5.4.3. The Renewal Option is personal to Tenant and may only be exercised by
Tenant or any assignee of Tenant (provided such assignment was made with
Landlord’s prior written consent and otherwise in accordance with the
requirements of Section 8 or made without Landlord’s consent but in accordance
with Section 8).

2.5.4.4. The Premises shall be delivered to Tenant during the Renewal Term(s) on
an “as-is” “where-is” basis, with no obligation on the part of Landlord to
perform any tenant improvements at the Premises.

2.5.4.5. In the event that during the initial Term or the first Renewal Term, as
the case may be, Tenant assigns this Lease to an unrelated third party in
accordance with the provisions of Section 8 below, then as a condition precedent
to the exercise of the first Renewal Term or the second Renewal Term, as
applicable, the then-current Tenant shall cause an affiliated entity to act as a
replacement guarantor under this Lease, in lieu of KAR Holdings, Inc.
(“Replacement Guarantor”). The Replacement Guarantor shall be an entity that is
approved by Landlord, in its sole, but reasonable, discretion. The Replacement
Guarantor shall have a minimum net worth, as determined in accordance with
generally accepted accounting principles (“GAAP Net Worth”), of Five Hundred
Million Dollars ($500,000,000.00). Tenant shall cause the Replacement Guarantor
to deliver to Landlord any and all documentation and information reasonably
requested by Landlord in order to enable Landlord to assess the acceptability
and financial condition of the proposed Replacement Guarantor and to evidence
its compliance with GAAP Net Worth. If Landlord approves the proposed
Replacement Guarantor, then (i) the Replacement Guarantor shall execute and
deliver to Landlord substantively the same guaranty of this Lease as is executed
and delivered to Landlord, by KAR Holdings, Inc. as of the date of this Lease;
and (ii) Landlord shall cancel the original guaranty of this Lease, as provided
by KAR Holdings, Inc. At no time during the Term shall Landlord have any
obligation whatsoever to release KAR Holdings, Inc. as guarantor under this
Lease except as specifically provided in this Section 2.5.4.5. Landlord and
Tenant acknowledge and agree that the purpose of this provision is to ensure
that KAR Holdings, Inc. shall not be required to continue to guaranty Tenant’s
obligations under this Lease during the Renewal Terms if, as of the commencement

 

9



--------------------------------------------------------------------------------

date of the applicable Renewal Term, the tenant hereunder is no longer the
original named Tenant, or any entity affiliated therewith. In the event that a
Replacement Guarantor acceptable to Landlord is not provided by the then-current
Tenant, such Tenant shall not have the option to extend the Term pursuant to the
Renewal Option, the Lease will expire on the then-pending Expiration Date, and
KAR Holdings, Inc. shall remain the Guarantor until the Expiration Date.

3. OPERATING EXPENSES.

3.1. Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease:

3.1.1. Operating Expenses. The term “Operating Expenses” shall mean all costs,
expenses and charges of every kind or nature relating to, or incurred in
connection with, the ownership, maintenance and operation of the Premises,
including, but not limited to the following: (i) Taxes, as hereinafter defined
in Section 3.1.2; (ii) dues, fees or other costs and expenses, of any nature,
due and payable to any association or comparable entity to which Landlord, as
owner of the Premises, is a member or otherwise belongs and that governs or
controls any aspect of the ownership and operation of the Premises; and
(iii) any real estate taxes and common area maintenance expenses levied against,
or attributable to, the Premises under any declaration of covenants, conditions
and restrictions, reciprocal easement agreement or comparable arrangement that
encumbers and benefits the Premises and other real property (e.g. a business
park). Under no circumstances, however, shall Operating Expenses include:
(i) depreciation or amortization on the Premises or any fixtures or equipment
installed therein, (ii) federal, state, or local income, margin, revenue,
franchise, gift, transfer, excise, capital stock, estate, succession, or
inheritance taxes, (iii) interest on debt or amortization payments on any
mortgages or deeds of trust or any other debt for borrowed money, and costs or
any expenses incurred by Landlord in connection with such debt and liens,
including, without limitation, late charges, default fees and prepayment
penalties or premiums (iv) costs, fines or penalties incurred because Landlord
violated any governmental rule or authority; (v) costs or expenses of a
partnership, or other entity, which constitutes Landlord, which costs or
expenses are not directly related to the Premises (such as accounting fees, tax
returns, and income taxes of such entity); (vi) any sums that Landlord is
required to pay Tenant pursuant to any other written agreement between Landlord
and Tenant; (vii) costs of capital expenditures; (viii) ground rent; (ix) legal
fees, architectural fees and engineering fees; (x) any cost or expenditure
arising from the gross negligence or willful misconduct of Landlord; (xi) costs
of repairs occasioned by fire, windstorm, other casualty or condemnation to the
extent of insurance or condemnation proceeds actually received; (xii) costs,
overhead and profit paid to subsidiaries or affiliates of Landlord for supplies
or other materials, to the extent that the costs of the services, supplies, or
materials exceed the amount customarily charged by an independent entity for
such services, supplies, or materials; (xiii) advertising and promotional
expenditures; (xiv) costs of any items for which Landlord receives reimbursement
from any source, insurance proceeds, warranties or condemnation awards;
(xv) costs of defending any lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Premises or Improvements, and costs (including attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential or actual claims, litigation or arbitrations respecting
Landlord; (xvi) any amounts payable by Landlord by way of indemnity for damages;
(xvii) costs not billed to Tenant within twenty-four (24) months of the date
incurred; (xviii) expenses incurred by Landlord that are not directly related to
the Premises or its operations including, without limitation, compensation paid
to employees of Landlord; and (xix) other

 

10



--------------------------------------------------------------------------------

expenses that, under generally accepted accounting principles consistently
applied, would not be considered normal maintenance, repair, management, or
operation expenses for industrial property in the geographic area in which the
Premises is located; however, Operating Expenses shall include those expenses,
if any, incurred by Landlord in order to perform or provide any services
required of Landlord under this Lease or to provide any services that (x) are
specifically requested by Tenant and (y) Landlord elects to provide, upon
Tenant’s request, it being understood that Landlord is under no obligation to
provide any such services (including, but not limited to, a portion of the
compensation paid to employees performing or providing such services, pro-rated
to reflect the extent of the employee’s time spent performing or providing such
services). If Landlord receives any cash discounts, trade discounts or guaranty
discounts in the purchase of any utilities, services, or goods, such discount
shall be reflected in the Operating Expenses; provided, however, that Landlord
shall have no obligation, of any nature whatsoever, to seek or procure any such
discounts referenced above. Notwithstanding the exclusions to Operating Expenses
stated in this Section 3.1.1, in no event does Landlord, nor shall Landlord,
have any maintenance, repair, replacement or similar obligations with respect to
the Land, Improvements, or Premises, except as expressly and specifically set
forth in this Lease.

3.1.2. Taxes.

3.1.2.1. The term “Taxes” shall mean (i) all governmental taxes, assessments,
fees and charges of every kind or nature (other than Landlord’s federal, state,
or local income, revenue, gift, transfer, excise, capital stock, estate,
succession, or inheritance taxes income taxes), whether general, special,
ordinary or extraordinary, due at any time or from time to time, during the Term
and any extensions thereof, in connection with the ownership, leasing, or
operation of the Premises, or of the personal property and equipment located
therein or used in connection therewith; provided, however, that any margin and
franchise taxes imposed on Landlord are Taxes for the purposes of this Lease and
are not excluded as “Landlord’s income taxes,” and, for purposes of allocating
Landlord’s franchise or margin taxes to Tenant (both of which taxes are, as of
the date hereof, based on Landlord’s modified gross income), Landlord shall
allocate to Tenant a proportionate share of the franchise or margin tax based on
a fraction in which the numerator for a given year shall be the aggregate annual
Rent paid by Tenant during the year in question and the denominator shall be the
aggregate gross income that Landlord received during the same year from all
properties that Landlord owns in Texas; and (ii) any reasonable, out-of-pocket
expenses incurred by Landlord in contesting such taxes or assessments and/or the
assessed value of the Premises (if Tenant does not exercise its right to contest
the Taxes). For purposes hereof, Tenant shall be responsible for any Taxes that
are due and payable at any time or from time to time during the Term (including,
but not limited to, those Taxes that accrue prior to the Commencement Date), and
for any Taxes that are assessed, become a lien, or accrue during any Operating
Year (regardless of when payable), which obligation shall survive the
termination or expiration of this Lease. Without in any way limiting Tenant’s
obligation to pay any and all Taxes, Tenant hereby acknowledges that Tenant
shall be solely responsible for any increase in Taxes which is the result of the
loss of any tax abatement owed to, or expected by, Tenant pursuant to any tax
abatement agreement to which Tenant is a party. To the extent that any
retroactive tax liability arises pursuant to any tax abatement agreement to
which Tenant is a party, Tenant shall be and remain liable for such retroactive
liability, regardless of whether said liability relates to a period of time or
accrued prior to, or following, the Commencement Date. Notwithstanding the
foregoing or anything to the contrary herein, Tenant shall be entitled to the
benefits of all existing and future reduction or abatement of Taxes to the
extent such reductions and abatements are granted by the applicable taxing
authority.

 

11



--------------------------------------------------------------------------------

3.1.2.2. Each of Landlord and Tenant shall have the right to contest the amount
or validity, in whole or in part, of any Tax or to seek a reduction in the
valuation of the Premises as assessed for real estate property tax purposes by
appropriate proceedings diligently conducted in good faith (but only after the
deposit or payment, whether under protest or otherwise, of any amounts required
by applicable law to stay or prevent collection activities), provided the right
of Tenant to perform any such contest shall be first and prior to the right of
Landlord hereunder. If either party hereto elects to initiate any proceeding
referred to in this Section 3.1.2.2 (in such case, such party is referred to
herein as the “Contesting Party”), such Contesting Party shall promptly so
advise the other party hereto (in such case, such party is referred to herein as
the “Non-Contesting Party”) in writing (such notice being referred to herein as
a “Contest Notice”), but such Non-Contesting Party shall not be required to join
such proceeding, except to the extent required by law, in which event such
Non-Contesting Party shall, upon written request by the Contesting Party, join
in such proceedings or permit the same to be brought in its name, all at the
Contesting Party’s sole expense. Tenant shall have the right to reject any
Contest Notice provided by Landlord and to initiate the proceedings contemplated
by Landlord’s Contest Notice by providing Landlord with written notice of such
rejection within ten (10) business days of Tenant’s receipt of such a Contest
Notice, in which case Landlord agrees that it shall not initiate or continue to
pursue such proceedings and, instead, Tenant shall do so. The Non-Contesting
Party, as applicable, agrees to provide, at the Contesting Party’s expense,
whatever assistance the Contesting Party may reasonably require in connection
with any such contest initiated by such Contesting Party. The Contesting Party,
as applicable, covenants that the Non-Contesting Party shall not suffer or
sustain any out-of-pocket costs or expenses (including attorneys’ fees) or any
liability in connection with any such proceeding initiated by the Contesting
Party. No such contest initiated by the Contesting Party shall subject the
Non-Contesting Party to any civil liability or the risk of any criminal
liability or forfeiture.

3.1.3. Operating Year. The term “Operating Year” shall mean the calendar year
commencing January 1st of each year during the Term. If the Commencement Date
occurs on a date other than the first day of an Operating Year, then the first
Operating Year under this Lease shall be that period of time from the
Commencement Date through December 31st of the Operating Year in which the
Commencement Date occurs. If, however, the Expiration Date is other than
December 31st, then the last Operating Year shall commence on January 1st of the
year in which the Expiration Date occurs and end on the Expiration Date.

3.2. Payment of Operating Expenses. Tenant shall be responsible for any
Operating Expenses that are due and payable at any time or from time to time
during the Term and for any Operating Expenses that are assessed, become a lien,
or accrue during any Operating Year, which obligation shall survive the
termination or expiration of this Lease. Landlord shall have the right, at any
time or from time to time throughout the Term, to direct Tenant to pay any or
all of the Operating Expenses on a direct basis, to the provider or taxing
authority, as the case may be, rather than to pay Operating Expenses to
Landlord. The Operating Expenses and any other sums due and payable under this
Lease shall be adjusted upon receipt of the actual bills therefor, and the
obligations of this Section 3 shall survive the termination or expiration of the
Lease.

 

12



--------------------------------------------------------------------------------

3.3. Operating Expense Audit. As soon as is reasonably practical after each
Operating Year, and provided that Tenant has paid some or all Operating Expenses
to Landlord, rather than making payment directly to the provider or taxing
authority, as the case may be, Landlord shall provide Tenant with a statement (a
“Statement”) setting forth Tenant’s actual ultimate liability for Operating
Expenses for the subject Operating Year. If Tenant disputes the amount set forth
in a given Statement, Tenant shall have the right, at Tenant’s sole expense
(except as otherwise specifically provided below), to cause Landlord’s books and
records with respect to the particular Operating Year that is the subject of
that particular Statement to be audited (the “Audit”) by a certified public
accountant mutually acceptable to Landlord and Tenant (the “Accountant”),
provided Tenant (i) has not defaulted under this Lease and failed to cure such
default on a timely basis and (ii) delivers written notice (an “Audit Notice”)
to Landlord on or prior to the date that is ninety (90) days after Landlord
delivers the Statement in question to Tenant (such 90-day period, the “Response
Period”). If Tenant fails to timely deliver an Audit Notice with respect to a
given Statement, then Tenant’s right to undertake an Audit with respect to that
Statement and the Operating Year to which that particular Statement relates
shall automatically and irrevocably be waived. Any Statement shall be final and
binding upon Tenant and shall, as between the parties, be conclusively deemed
correct, at the end of the applicable Response Period, unless prior thereto,
Tenant timely delivers an Audit Notice with respect to the then-applicable
Statement. If Tenant timely delivers an Audit Notice, Tenant must commence such
Audit within one hundred twenty (120) days after the Audit Notice is delivered
to Landlord, and the Audit must be completed within one hundred twenty
(120) days of the date on which it is begun. If Tenant fails, for any reason, to
commence and complete the Audit within such periods, the Statement that Tenant
elected to Audit shall be deemed final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct. The Audit shall take place
at the offices of Landlord where its books and records are located, at a
mutually convenient time during Landlord’s regular business hours. Before
conducting the Audit, Tenant must pay the full amount of Operating Expenses
billed under the Statement then in question. Tenant hereby covenants and agrees
that the Accountant engaged by Tenant to conduct the Audit shall be compensated
on an hourly basis and shall not be compensated based upon a percentage of
overcharges it discovers. If an Audit is conducted in a timely manner, such
Audit shall be deemed final and binding upon Landlord and Tenant and shall, as
between the parties, be conclusively deemed correct. If the results of the Audit
reveal that the Tenant’s ultimate liability for Operating Expenses does not
equal the aggregate amount of Additional Rent actually paid by Tenant to
Landlord, for Operating Expenses, during the Operating Year that is the subject
of the Audit, the appropriate adjustment shall be made between Landlord and
Tenant, and any payment required to be made by Landlord or Tenant to the other
shall be made within thirty (30) days after the Accountant’s determination. In
no event shall this Lease be terminable nor shall Landlord be liable for damages
based upon any disagreement regarding an adjustment of Operating Expenses. In
the event, however, that any Audit timely and properly performed by Tenant
results in Tenant’s receiving a refund of Operating Expenses in excess of three
percent (3.0%) of the aggregate amount of Operating Expenses actually paid to
Landlord by Tenant during the Operating Year with respect to which the Audit is
performed, then Landlord shall be obligated to reimburse Tenant for the actual,
documented cost of the Audit. Tenant agrees that the results of any Audit shall
be kept strictly confidential by Tenant and shall not be disclosed to any other
person or entity.

 

13



--------------------------------------------------------------------------------

4. USE OF PREMISES.

4.1. Use of Premises. The Premises shall be used by the Tenant for the
purpose(s) set forth in Section 1.7 above and for no other purpose whatsoever.
Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use
or occupy, the Premises, or do or permit anything to be done in the Premises, in
any manner that may (a) violate any Certificate of Occupancy (or comparable
certification or authorization issued by any governmental authority asserting
jurisdiction over the Premises), for the Premises; (b) cause injury to, or in
any way impair the value or proper utilization of, all or any portion of the
Premises; (c) constitute a violation of the laws and requirements of any public
authority or the requirements of insurance bodies, or any covenant, condition or
restriction affecting the Premises; (d) exceed the load bearing capacity of the
floor of the Improvements; or (e) have any detrimental environmental effect on
the Premises that arises out of a violation or violations of any Laws (as
defined below). On or prior to the date hereof, Tenant has completed and
delivered for the benefit of Landlord a “Tenant Operations Inquiry Form” in the
form attached hereto as Exhibit B describing the nature of Tenant’s proposed
business operations at the Premises, which form is intended to, and shall be,
relied upon by Landlord. From time to time during the Term (but no more often
than once in any twelve month period, unless Tenant is in default hereunder or
unless Tenant assigns this Lease or subleases all or any portion of the
Premises, whether or not in accordance with Section 8), Tenant shall provide an
updated and current Tenant Operations Inquiry Form upon Landlord’s request.

4.2. Signage. At all times during the Term, any and all signage must fully
comply with all applicable laws, regulations and ordinances. Tenant shall remove
all signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to the Premises caused by, or resulting from, such
removal.

4.3. Liens. During the Term, Tenant will promptly, but no later than thirty
(30) days after the date Tenant first has actual knowledge of the filing
thereof, or such shorter period as shall prevent the forfeiture of the Premises,
remove and discharge of record, by bond or otherwise, any charge, lien, security
interest or encumbrance upon any of the Premises, Base Rent and Additional Rent
which charge, lien, security interest or encumbrance arises for any reason,
including, but not limited to, all liens that arise out of the possession, use,
occupancy, construction, repair or rebuilding of the Premises or by reason of
labor or materials furnished, or claimed to have been furnished, to Tenant for
the Premises, but not including any encumbrances expressly permitted under this
Lease or any charge, lien security interest or encumbrance created as the result
of any act or omission of Landlord or in connection with any work performed or
indebtedness incurred by or on behalf of Landlord. Nothing contained in this
Lease shall be construed as constituting the consent or request of Landlord,
express or implied, by inference or otherwise, to or for the performance of any
contractor, laborer, materialman, or vendor of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof. Notice is hereby given
that, during the Term, Landlord will not be liable for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding an
interest in the Premises or any part thereof through or under Tenant, and that
no mechanics or other liens for any such labor, services or materials shall
attach to or affect the interest of Landlord in and to the Premises. In the
event of the failure of Tenant to discharge any charge, lien, security interest
or encumbrances as aforesaid, Landlord may discharge such items by payment or
bond or both, and Section 24.4 hereof shall apply. Provided Tenant is diligently
contesting any such lien or encumbrance in accordance with applicable law, in
lieu of a bond Tenant shall have the option to deposit cash with Landlord in an
amount sufficient to fully discharge such lien or encumbrance (as reasonably
determined by Landlord, the “Lien Deposit”), which Lien Deposit may be used by
Landlord to discharge, settle or otherwise satisfy the applicable lien or
encumbrance at any time after the commencement of foreclosure proceedings or
before forfeiture of the Premises or any portion thereof.

 

14



--------------------------------------------------------------------------------

4.4. Restrictive Covenants. Throughout the Term, Tenant shall be responsible, at
its sole cost and expense, for material compliance with the terms, provisions
and requirements imposed on the owner of the Land under any and all restrictive
covenants, deed restrictions and other private restrictions encumbering the
Premises (collectively, “Restrictive Covenants”), and Tenant shall also be
responsible for the timely payment of any assessments, maintenance charges or
costs imposed, under any Restrictive Covenants, on the owner of the Land.

5. CONDITION AND DELIVERY OF PREMISES. Tenant agrees that Tenant (or an
affiliate thereof) is the former owner of the Premises; as a result, Tenant is
familiar with the condition of the Premises, and Tenant hereby accepts the
foregoing on a strictly “AS-IS,” “WHERE-IS” basis. Tenant acknowledges that
neither Landlord nor Agent, nor any representative of Landlord, has made any
representation as to the condition of the foregoing or the suitability of the
foregoing for Tenant’s intended use. Tenant represents and warrants that Tenant
has made its own inspection of the foregoing. At no time during the Term shall
either Landlord or Agent be obligated to make any repairs, replacements or
improvements (whether structural or otherwise) of any kind or nature to the
foregoing in connection with, or in consideration of, this Lease, except to the
extent any such repair, replacement or improvement shall be necessitated as the
direct result of any gross negligence or willful misconduct of Landlord or Agent
or any Indemnitee.

6. SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

6.1. Subordination and Attornment. This Lease is and shall be subject and
subordinate at all times to (a) all ground leases or underlying leases that may
now exist or hereafter be executed affecting the Premises and (b) any mortgage
or deed of trust that may now exist or hereafter be placed upon, and encumber,
any or all of (x) the Premises; (y) any ground leases or underlying leases for
the benefit of the Premises; and (z) all or any portion of Landlord’s interest
or estate in any of said items; provided, however, that the foregoing provision
shall only be applicable with respect to those mortgages, deeds of trust, and
leases as to which Tenant has been provided a reasonable, normal and customary
Subordination, Non Disturbance and Attornment Agreement (the “SNDA”). No SNDA
shall impose any economic obligations on Tenant in addition to those economic
obligations imposed under this Lease, nor may any SNDA require any change in, or
modification of, this Lease that shall impose any material obligation or
responsibility on Tenant. Tenant shall join with any such lessor, mortgagee or
trustee and execute promptly (and, in any event, within ten (10) business days
after receipt of a written request therefor) an SNDA.

6.2. Estoppel Certificate. Each party hereto agrees, from time to time and
within ten (10) business days after request by the other party hereto, to
deliver to the requesting party, or the requesting party’s designee, an estoppel
certificate in reasonable, normal and customary form, as reasonably requested by
the requesting party, with such modifications as may be necessary to make such
certificate factually accurate. Failure by the party to whom such request has
been made to timely execute and deliver such certificate shall automatically
constitute an acceptance by such party that the statements included therein are
true and correct without exception.

6.3. Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Premises, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant and arising from and after the date of such
conveyance, and in such event Tenant agrees to look solely to Landlord’s
successor in interest (“Successor Landlord”) with respect thereto and agrees to
attorn to such successor.

 

15



--------------------------------------------------------------------------------

7. QUIET ENJOYMENT. Subject to the provisions of this Lease, so long as Tenant
pays all of the Rent and performs all of its other obligations hereunder on a
timely basis (subject to any applicable notice and cure periods provided in this
Lease), Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord.

8. ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGE.

8.1. Prohibition. Tenant acknowledges that this Lease and the Rent due under
this Lease have been agreed to by Landlord in reliance upon (a) Tenant’s
reputation and creditworthiness, (b) the Guarantor’s execution and delivery of
the Guaranty (defined in Section 20.2); and (c) upon the continued operation of
the Premises by Tenant for the particular use set forth in Section 1.7 above;
therefore, except as expressly permitted below in this Section 8, Tenant shall
not, whether voluntarily, or by operation of law, assign or otherwise transfer,
mortgage, encumber or pledge all or any portion of its interest under this
Lease. Any purported assignment, mortgage, transfer or pledge requiring, but
made without, the prior written consent of Landlord, and where applicable,
Landlord’s lender, shall be absolutely null and void. No assignment of this
Lease (including one permitted pursuant to Section 8.3 below) shall be effective
and valid unless and until the assignee executes and delivers to Landlord any
and all documentation reasonably required by Landlord (and, if applicable, its
lender) in order to evidence assignee’s assumption of all obligations of Tenant
hereunder. Any consent by Landlord (and, if applicable, its lender) to a
particular assignment, mortgage, transfer or pledge shall not constitute consent
or approval of any subsequent assignment, mortgage, transfer or pledge. No
consent by Landlord (and, if applicable, its lender) to any assignment or
sublease, whether pursuant to this Section 8.1 or Section 8.3, shall be deemed
to release either or both of (A) Tenant from its obligations hereunder and
(B) Guarantor from its obligations under its Guaranty, as defined below; and
(x) Tenant shall remain fully liable for performance and satisfaction of all
obligations and liabilities under this Lease; and (y) except as otherwise
expressly provided in Section 2.5.4.5 above, Guarantor shall remain fully liable
for performance and satisfaction of all obligations and liabilities under the
Guaranty.

8.2. Rights of Landlord. If this Lease is assigned, or if the Premises (or any
part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or Agent may (without
prejudice to, or waiver of Landlord’s rights), Tenant hereby authorizes Landlord
to collect Rent from the assignee or, after default by Tenant under this Lease,
from the subtenant or occupant. Landlord or Agent may apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
this Section 8.2.

8.3. Permitted Transfers. The provisions of Section 8.1 shall not apply to (a) a
transfer or an assignment of this Lease in connection with the sale of
substantially all the original Tenant’s assets if: (I) such sale of assets
occurs on an arms’-length basis, to an unrelated third party, and is for a bona
fide business purpose and not primarily to transfer Tenant’s interest in this
Lease; and (II) upon the consummation of the transfer or assignment, the
transferee or assignee is, in the sole, but reasonable determination of Landlord
(and its lender, if applicable), capable of satisfying all of Tenant’s
obligations hereunder; (b) an assignment of this Lease to a successor to Tenant
by merger,

 

16



--------------------------------------------------------------------------------

consolidation, reorganization or similar corporate restructuring or to an entity
that controls, is controlled by, or is under common control with, Tenant; or
(c) a subletting of the Premises or any part thereof. In the case of an
assignment or sublease that is expressly permitted pursuant to (a) or (c) of
this Section 8.3, Tenant shall nevertheless be required to provide Landlord with
notice of such assignment or sublease and a true and complete copy of the
fully-executed documentation pursuant to which the assignment or sublease, as
applicable, has been effectuated within ten (10) business days after the
effective date of such assignment or sublease. Any permitted transferee under
(a) of this Section 8.3 shall execute and deliver to Landlord any and all
documentation reasonably required by Landlord in order to evidence assignee’s
assumption of all obligations of Tenant hereunder and to evidence the assignee’s
compliance (or ability to comply) with (a)(II) above. Notwithstanding anything
to the contrary contained in this Section 8.3, in no event may Tenant assign,
mortgage, transfer, pledge or sublease this Lease to any entity whatsoever if,
at the time of such assignment, mortgage, transfer, pledge or sublease, a
Default has occurred and remains continuing under this Lease.

8.4. Financing of Leasehold Interest and Improvements. At no time during the
Term shall Tenant have the right to encumber (whether by mortgage, deed of
trust, trust deed, pledge or other security interest) all or any portion of
either or both of (x) its leasehold interest in the Premises and (y) any or all
of its fee simple or other interest in any Improvements. Landlord shall have no
obligation, of any nature whatsoever, or under any circumstances, to permit
Tenant to encumber (whether by mortgage, deed of trust, trust deed or other
security interest) all or any portion of either or both of (x) and (y) above.

9. COMPLIANCE WITH LAWS.

9.1. Compliance with Laws. During the Term, Tenant shall, at its sole expense
(regardless of the cost thereof), comply in all material respects with all
applicable local, state and federal laws, rules and regulations now or hereafter
in force and all applicable judicial and administrative decisions in connection
with the enforcement thereof pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof (collectively, “Laws”), whether such Laws
(a) concern or address matters of an environmental nature; (b) require the
making of any structural, unforeseen or extraordinary changes; and (c) involve a
change of policy on the part of the body enacting the same, including, in all
instances described in (a) through (c), but not limited to, the Americans With
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.). If any license or
permit is required by Law for the conduct of Tenant’s business in the Premises,
Tenant, at its expense, shall timely procure such license, and shall maintain
such license or permit in good standing throughout the Term. Tenant shall give
prompt notice to Landlord of any written notice it receives of the alleged
material violation of any Law with respect to either or both of the Premises and
the use or occupation thereof.

9.2. Hazardous Materials. If, at any time or from time to time prior to (but
during the ownership of the Premises by Tenant or its affiliate), during the
Term, any Hazardous Material (defined below) is (or was, as the case may be)
generated, transported, stored, used, treated or disposed of at, to, from, on or
in the Premises: (i) Tenant shall, at its own cost, at all times comply (and
cause Tenant’s Parties to comply) in all material respects with all Laws
relating to Hazardous Materials, and Tenant shall further, at its own cost,
obtain and maintain in full force and effect at all times all permits and other
approvals required in connection therewith; and (ii) Tenant shall promptly
provide Landlord

 

17



--------------------------------------------------------------------------------

or Agent, upon receipt of written request therefor, with complete copies of all
valid and effective written permits or agreements with, from or issued by any
governmental authority or agency (federal, state or local) or any private entity
relating in any way to the past (during the ownership of the Premises by Tenant
or its affiliates) or a current (from time to time throughout the Term) material
release or threat of material release of Hazardous Materials on or in the
Premises or any portion of the Premises, or the generation, transportation,
treatment, or disposal at, on, in or from the Premises, of any Hazardous
Materials. Landlord, Agent and their respective agents and employees shall have
the right to either or both (x) enter the Premises (with such notice as may be
required under Section 16 except in the event of an emergency presenting, in
Landlord’s good faith determination, an imminent threat of bodily injury, death,
or destruction of property) and (y), at Landlord’s sole cost and expense,
conduct appropriate tests for the purposes of ascertaining Tenant’s compliance
with all applicable Laws or permits relating in any way to the generation,
transport, storage, use, treatment, disposal or presence of Hazardous Materials
on, at, in or from all or any portion of the Premises; however, Landlord shall
not exercise the foregoing right unless (A) Tenant is in Default hereunder or
(B) Landlord is pursuing a sale or financing of the Premises (and, in the case
of a potential sale or financing, Landlord may provide to a potential third
party buyer or lender the right to perform normal and customary environmental
due diligence at and on the Premises); or (C) Landlord has a reasonable and good
faith basis to believe that Tenant has materially failed to comply with its
obligations under this Section 9.2; provided, however, in the event that the
written results of the tests conducted by or on behalf of Landlord under this
Section 9.2(iii)(y) expressly and specifically validate Landlord’s belief that
Tenant has materially failed to comply with its obligations under this
Section 9.2, Tenant shall promptly reimburse Landlord for Landlord’s
out-of-pocket costs and fees incurred in connection with such tests within ten
(10) business days of receipt of written demand therefor.

9.3. Storage Tanks. Tenant shall, throughout the Term and at its sole cost and
expense, maintain and monitor any and all underground storage tanks, aboveground
storage tanks, any subsurface containment structures, clarifiers, oil-water
separators, and all related systems (including dispensers) and equipment located
on the Premises and used, at any time, to collect or store Hazardous Materials
(collectively, “Storage Tanks”) in compliance with all applicable Laws. Within
ninety (90) days of the expiration or earlier termination of this Lease
(provided that such 90-day period may be extended to the extent necessary to
obtain permits or authorizations required by Environmental Law to remove the
Storage Tanks), Landlord may, at Landlord’s sole cost and expense, (A) cause the
complete removal of all Storage Tanks from the Premises, which removal shall be
performed in compliance with all applicable Laws, and (B) take any and all
actions necessary to close out the registration of the Storage Tanks in
compliance with all applicable Laws and procure a Certificate of Closure (or
equivalent governmental certification or confirmation) from the applicable
governmental authority, confirming that the Storage Tanks are no longer
registered as such with the applicable State. In the event Hazardous Materials
related to Tenant’s operations of the Storage Tanks is confirmed above
applicable industrial use standards allowed under Law (the “Contamination”),
Tenant shall reimburse Landlord for all reasonable and documented out-of-pocket
costs to investigate and remediate the Contamination, provided Tenant shall not
be liable for any releases of Hazardous Materials caused by or related to
Landlord’s removal of the Storage Tanks. Any remediation of the Storage Tanks
shall be conducted under applicable non-residential use clean-up standards
allowed pursuant to applicable Laws (the “Cleanup Standards”). In the event
Landlord determines that remediation is required for Contamination from the
Storage Tanks and Landlord seeks reimbursement from Tenant for the cost thereof
in accordance with the provisions of this Section 9.3, prior to the submission
of any documents, reports or other correspondence to any government agency
(“Submittals”), Landlord shall

 

18



--------------------------------------------------------------------------------

provide draft copies to Tenant and allow Tenant at least ten (10) business days
for Tenant’s review and approval, which approval shall not be unreasonably
denied, conditioned or delayed. Landlord shall incorporate any reasonable
comments proposed by Tenant, provided that such comments are received within ten
(10) business days of Tenant’s receipt of the Submittals. Further, if Tenant
does not approve the Submittals or provide comments within ten (10) business
days of Tenant’s receipt of same, Tenant shall be deemed to have approved such
Submittals. Tenant’s liability related to any investigation or remediation of
the Contamination shall terminate upon the procurement and delivery to Landlord
of a so-called “No Further Action” letter or its equivalent from the applicable
governmental authority. If the jurisdiction in which the Contamination is
located does not routinely issue a “No Further Action” letter or its equivalent,
Tenant’s liability related to any investigation or remediation of the
Contamination shall terminate upon achieving compliance with applicable Cleanup
Standards as such compliance is reasonably determined by Tenant, acting in good
faith, which determination by Tenant shall be subject to Landlord’s approval,
which approval shall not be unnecessarily withheld.

9.4. Tenant’s Remediation. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any material release of Hazardous
Materials occurring in, at, on and under the Premises during the Term of which
Tenant has actual knowledge, as well as any material release of Hazardous
Materials that occurred in, at, on and under the Premises prior to the Term, but
which release is identified, cited, or determined to exist at any time during
the Term. Such investigation and remediation shall be performed only after
Tenant has obtained Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and Tenant shall afford Landlord
the reasonable opportunity to participate in any such investigation and
remediation. All remediation shall be performed in compliance with all
applicable Laws. Prior to the submission of any Submittals to any government
agency, Tenant shall provide draft copies to Landlord and allow Landlord at
least ten (10) business days for Landlord’s review and approval, which approval
shall not be unreasonably denied, conditioned or delayed. Tenant shall
incorporate any reasonable comments proposed by Landlord provided that such
comments are received within ten (10) business days of Landlord’s receipt of the
Submittals. Further, if Landlord does not approve the Submittals or provide
comments within ten (10) business days of Landlord’s receipt of same, Landlord
shall be deemed to have approved such Submittals. Tenant shall not enter into
any settlement agreement, consent decree or other compromise with respect to any
material claims (defined, for purposes of this Section 9.4 only, as a $25,000
penalty or fine for any individual settlement agreement, consent decree or other
compromise) relating to any Hazardous Materials in any way connected to the
Premises without first obtaining Landlord’s written consent (which consent may
be given or withheld in Landlord’s sole, but reasonable, discretion), and
affording Landlord the reasonable opportunity to participate in any such
proceedings. Additionally, with respect to this Section 9.4, Tenant may not
agree to encumber the Premises with any environmental deed restrictions or other
environmental land use controls without Landlord’s written consent, which
consent may be given in Landlord’s sole, but reasonable, discretion.

9.5. Definitions. As used herein, the term “Hazardous Material” means any
pollutant, contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, hazardous or extremely hazardous waste, dangerous or
toxic waste, and any substance or material regulated, listed, limited or
prohibited under any Environmental Law, including without limitation:
(i) asbestos, asbestos-containing material, presumed asbestos-containing
material, polychlorinated biphenyls, solvents and waste oil; (ii) any “hazardous
substance” as defined under CERCLA; and (iii)

 

19



--------------------------------------------------------------------------------

any “hazardous waste” as defined under RCRA; the term “Environmental Law” means
any present and future federal, state or local statute, regulation or ordinance
or final court order issued with respect to Tenant and/or the Premises, which
pertains to environmental matters or contamination of any type whatsoever, as
such has been amended, modified or supplemented from time to time (including all
present and future amendments thereto and re-authorizations thereof), including,
without limitation, those relating to: (i) the manufacture, processing, use,
distribution, treatment, storage, disposal, generation or transportation of
Hazardous Materials; (ii) air, soil, surface, subsurface, groundwater or noise
pollution; (iii) Releases; (iv) protection of wildlife, endangered species,
wetlands or natural resources; (v) Containers; and (vi) notification
requirements relating to the foregoing; the term “Release” means any discharge,
emission, escape, injection, leak, migration, spill, dumping or other release of
any Hazardous Material into the environment, except as allowed or permitted
under applicable Environmental Laws or Environmental Permits; the term
“Environmental Permit” means any license, certificate, permit, directive,
registration, government approval, agreement, authorization or consent which is
required under or is issued pursuant to an Environmental Law; and the term
“Container” means any (i) above-ground or underground storage tank and related
equipment; or (ii) barrel, drum, container, clarifier, oil/water separator or
piping containing or previously containing any Hazardous Material.

9.6. Indemnity. Except to the extent same may be directly caused or contributed
to by the gross negligence or willful misconduct of an Indemnitee, Tenant hereby
defends, indemnifies and holds harmless the Indemnitees from and against any and
all Losses of whatever kind and nature that any or all of the Indemnitees
suffers or incurs as a result of, or due to, or because of either or both of
(a) any accident, occurrence, condition involving, or release of, Hazardous
Materials in, on or from the Premises prior to or during the Term and (b) the
presence in, on or under or migration from the Premises prior to or during the
Term of any Hazardous Materials, including, without limitation, in the case of
either or both of (a) and (b) any such Losses (x) arising out of any injury or
death to any person or damage to any property or (y) requiring (i) remediation,
investigation, removal or treatment or (ii) any other remedial action or
(iii) payment of any fine under the terms of any applicable Laws or any
regulation, rule, guidance or directive of any federal, state or local
governmental authority. Notwithstanding anything to the contrary contained in
this Lease, the provisions of this Section 9.6 will survive the termination or
expiration of this Lease and the surrender of the Premises by Tenant.

9.7. Survival. The undertakings, covenants and obligations imposed on Tenant
under this Section 9 shall survive the termination or expiration of this Lease.

10. INSURANCE.

10.1. Policies. Tenant shall purchase, at its own expense, and keep in force at
all times during this Lease the policies of insurance described on Exhibit H
attached hereto and incorporated herein (collectively, “Tenant’s Policies”). All
Tenant’s Policies shall (a) be issued by an insurance company with a Best rating
of excellent (A- or better) and shall be licensed to do business in the state in
which the Premises is located; (b) provide that said insurance shall not be
canceled or materially modified unless 30 days’ prior written notice shall have
been given to Landlord; and (c) provide for deductible amounts as set forth in
Exhibit H, though Landlord acknowledges that Tenant shall have the right to make
reasonable changes to same from time to time in connection with comparable
changes made to its overall risk management program. The Tenant’s Policies
providing either or both commercial property insurance and commercial
general/garage or excess liability

 

20



--------------------------------------------------------------------------------

insurance shall: (1) provide coverage on an occurrence basis, except for
employee benefits liability insurance (under the garage insurance program) which
may be on a claims-made basis; (2) except as otherwise specifically provided
below, name all of (i) Landlord; (ii) First Industrial Realty Trust, Inc., but
only during such period of time as Landlord is an entity related to, or
affiliated with, First Industrial Realty Trust, Inc.; and (iii) Landlord’s
lender, if applicable, as additional insureds; (3) provide coverage, to the
extent reasonably insurable, for the indemnity obligations of Tenant under this
Lease; (4) contain a separation of insured parties provision (under Tenant’s
commercial general or excess liability policy, but not under Tenant’s commercial
property insurance policy); (5) be primary, not contributing with, and not in
excess of, coverage that Landlord may carry; and (6) provide coverage, with no
exclusion, for a pollution incident arising from a hostile fire, and if
applicable, contain a hostile fire endorsement. Certificates of Insurance and
applicable endorsements, including, without limitation, an “Additional
Insured-Managers or Landlords of Premises” endorsement, evidencing Tenant’s
Policies shall be delivered to Landlord prior to the Commencement Date and
renewals thereof shall be delivered to Landlord’s Corporate and Regional Notice
Addresses (as set forth on the signature page of this Lease) within thirty
(30) days of the renewal date thereof. In the event that Tenant fails, at any
time or from time to time, to comply with the requirements of the preceding
sentence, Landlord may order such insurance and charge the out-of-pocket cost
thereof to Tenant, which amount shall be payable by Tenant to Landlord upon
demand, as Additional Rent. Tenant shall give prompt notice to Landlord and
Agent of any significant (as determined by Tenant in the exercise of its
reasonable judgment) bodily injury, death, significant (as determined by Tenant
in the exercise of its reasonable judgment) personal injury, advertising injury
or material property damage occurring in and about the Premises of which Tenant
has actual knowledge. Notwithstanding anything to the contrary contained in this
Section 10, upon the occurrence of a Default, Landlord shall have the right,
upon written notice to Tenant, to purchase the aforementioned Tenant’s Policies
on Tenant’s behalf and charge the out-of-pocket cost thereof to Tenant, which
amounts shall be payable by Tenant to Landlord, upon demand, as Additional Rent.

10.2. Blanket Policies. Notwithstanding anything to the contrary contained in
this Section 10, Tenant’s obligation to carry insurance may be satisfied by
coverage under a so-called “blanket policy” or policies of insurance; provided,
however, that all insurance certificates provided by Tenant to Landlord pursuant
to Section 10.1 above shall reflect that Tenant has been afforded coverage
specifically with respect to the Premises. If Tenant elects to satisfy any of
its insurance obligations with a blanket policy or policies, such blanket
policies shall contain one or more specific endorsements that (a) name Landlord,
First Industrial Realty Trust, Inc. (but only during such period of time as
Landlord is an entity related to, or affiliated with, First Industrial Realty
Trust, Inc.), and Landlord’s lender as an additional insureds, and (b) reference
the Premises.

10.3. Landlord Procurement of Insurance. In the event Tenant fails to maintain
same in accordance with the terms of this Section 10, Landlord shall have the
right, at any time during the Term and upon sixty (60) days’ prior written
notice to Tenant, to elect to provide and carry the insurance described in
Exhibit H. In such event, Tenant shall be obligated to reimburse Landlord, as
Additional Rent, for any and all premiums that Landlord pays for such insurance
coverage, and Tenant shall be relieved of its obligation hereunder to maintain
such insurance. Tenant shall pay such reimbursement to Landlord within ten
(10) business days after Landlord’s delivery to Tenant of written demand
therefor. Notwithstanding any other provision of this Lease, Landlord and Tenant
agree that under no circumstances whatsoever is or shall Landlord be required to
maintain any insurance, of any nature whatsoever, with respect to any
Improvements located on or at the Premises at any time, or

 

21



--------------------------------------------------------------------------------

from time to time, during the Term. Further, Landlord and Tenant agree that
Landlord shall not, at any time or from time to time during the Term, nor under
any circumstances, have (or be deemed to have) any premises liability for any
bodily injury or property damage occurring in, at, on or upon the Premises.

10.4. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Tenant hereby waives its rights of recovery (if any) against Landlord and
its officers, directors, constituent partners, members, agents and employees,
and Tenant further waives such rights against (a) each lessor under any ground
or underlying lease encumbering the Premises and (b) each lender under any
mortgage or deed of trust or other lien encumbering the Premises (or any portion
thereof or interest therein), to the extent any loss is insured against or
required to be insured against under this Lease, including, but not limited to,
losses, deductibles or self-insured retentions covered by Tenant’s commercial
property, general liability, automobile liability or workers’ compensation
policies described above. This provision is intended to waive, fully and for the
benefit of Landlord, any and all rights and claims that might give rise to a
right of subrogation by any insurance carrier. Tenant shall cause its respective
insurance policy(ies) to be endorsed to evidence compliance with such waiver.

11. ALTERATIONS.

11.1. Alterations. Tenant may, from time to time at its sole expense, make
alterations or improvements in and to the Premises (hereinafter collectively
referred to as “Alterations”), without first procuring Landlord’s consent,
provided that:

 

  (i) the cost to demolish such Alterations, whether pursuant to a single
occurrence or a series of occurrences during the Term, will not exceed the
amount of $326,741.38 (“Alterations Cap”); and, therefore, require the delivery
of a Demo Bid, as defined below;

 

  (ii) such Alterations are necessary and appropriate, in Tenant’s reasonable
and good faith determination, for utilization in connection with Tenant’s
then-current use of the Premises, provided that such use is in compliance with
Sections 1.7 and 4.1 of this Lease; and

 

  (iii) Tenant, in every instance, complies with the terms and conditions of
Section 11.3 below.

In connection with Tenant’s potential election to perform Alterations from time
to time throughout the Term, Landlord and Tenant have agreed that, as a general
matter, Tenant shall have the right to perform Alterations, subject to the
requirements imposed under this Section 11; however, Landlord is concerned that
the Alterations so performed and constructed by Tenant not significantly
increase the cost that Landlord shall incur, upon the Expiration Date or any
earlier termination of this Lease, to demolish and remove the Improvements
located on the Premises. As a result, Landlord and Tenant have agreed that, when
the cost that will be incurred to demolish (i) the then-planned Alterations will
exceed the Alterations Cap, or (ii) any then-planned Alterations, together with
the cost to demolish any other Alterations that (x) Tenant previously
constructed or installed and (y) did not require Landlord’s consent hereunder,
will exceed the Alterations Cap, then Tenant may not proceed with the
then-planned Alterations without first procuring (A) Landlord’s consent thereto
and (B) and delivering to

 

22



--------------------------------------------------------------------------------

Landlord a bid from a duly-licensed contractor, reasonably acceptable to
Landlord, of the demolition cost that would be incurred in order to demolish the
Alterations described in (i) or (ii) above, as applicable (each, a “Demo Bid”).
In each and every instance that Tenant contemplates the installation or
construction of potential Alterations, Tenant shall use its reasonable and good
faith efforts to determine, on an up-front basis, whether or not the
then-contemplated Alterations shall cause (i) or (ii) to become applicable and,
therefore, whether or not Tenant shall be required to provide a Demo Bid to
Landlord.

11.2. Consent to Alterations. If Landlord’s consent is required for any
Alterations, Landlord shall not unreasonably withhold its consent to any such
Alterations: (i) reasonably required in order to accommodate a sublease or an
assignment of this Lease (provided such assignment or sublease is permitted
hereunder); or (ii) reasonably required in order to accommodate Tenant’s
business operations at the Premises, which business operations comply with
Sections 1.7 and 4.1 of this Lease.

11.3. Other Requirements. Before proceeding with any Alterations, Tenant shall
(i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its written approval, working drawings, plans and specifications and all
permits for the work to be done and Tenant shall not proceed with such
Alterations until it has received Landlord’s approval; (iii) cause those
contractors, materialmen and suppliers engaged to perform the Alterations to
maintain policies of builders risk, commercial general liability insurance
(providing the same coverages as required in Section 10 above) and workers’
compensation insurance; (iv) cause the Alterations to be performed in compliance
with (a) all applicable permits, Laws and requirements of public authorities and
(b) any private restrictions encumbering the Premises, as evidenced by a
document recorded against the Premises (as well as any other real property) and
(v) cause the Alterations to be diligently performed in a good and workmanlike
manner, using materials and equipment at least equal in quality and class to
those existing as of the date of this Lease. Upon the completion of any
Alterations, Tenant shall provide Landlord with “as built” plans (with respect
to vertical improvements), if Tenant procures such as-built plans; copies of all
construction contracts, governmental permits and certificates; and proof of
payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers. The parties do not intend that the making
of Alterations shall: (A) constitute income to Landlord; or (B) result in a
deferral or denial of some or all of the federal, state or municipal income tax
deductions that Landlord would otherwise be permitted to report with respect to
the Premises or this Lease; or (C) cause this Lease not to be a true lease for
federal income tax purposes. Notwithstanding anything herein to the contrary,
Landlord reserves the right to withhold its consent to any proposed Alteration
(for which Landlord’s consent is required) if Landlord, acting in good faith,
reasonably concludes that the making or financing of such Alterations would
result in some or all of federal, state or municipal income tax deductions which
Landlord would otherwise be permitted to report with respect to the Premises or
this Lease being deferred or denied or cause this Lease not to be a true lease
for federal income tax purposes.

12. CELLULAR TOWERS. At any time and from time to time throughout the Term,
Landlord shall have the right to erect or cause to be erected one or more
cellular towers, at its expense, on the Premises (each and collectively, a
“Landlord Cell Tower”). No such Landlord Cell Tower shall constitute a portion
of the Improvements under this Lease and, therefore, Landlord shall own all
Landlord Cell Towers. Landlord’s right to erect, install, operate and maintain
any Landlord Cell Tower shall be subject to the following:

 

  (i) The location of each Landlord Cell Tower shall be initially satisfactory
to Tenant in its sole, but reasonable, discretion;

 

23



--------------------------------------------------------------------------------

  (ii) No Landlord Cell Tower may be constructed in a location, or operated in a
manner, that shall interfere with the Tenant’s day-to-day operation of its
business or use of the Premises or Improvements in accordance with the terms of
this Lease, as such determination is made by Tenant in its sole, but reasonable,
discretion;

 

  (iii) Landlord shall have the unilateral right to enter into leases with third
parties, for utilization of all or some portion of any Landlord Cell Tower and
Landlord shall have the right to retain any and all income, of any nature
whatsoever, generated from or by the utilization and operation of all Landlord
Cell Towers;

 

  (iv) Neither Tenant nor any of its affiliates, owners, partners, directors,
officers, agents or employees shall be liable to Landlord or any other party for
any Losses or any incidental, consequential, punitive, special or other
similarly speculative damages arising out of or relating to any Landlord Cell
Tower, irrespective of the cause of such injury, damage or loss. Further,
neither Tenant nor any of its affiliates, owners, partners, directors, officers,
agents or employees shall be liable to Landlord or any other party (a) for any
damage caused by other persons in, upon or about the any Landlord Cell Tower, or
caused by operations in construction of any public or quasi-public work
involving any Landlord Cell Tower; (b) for any defect in any Landlord Cell
Tower; (c) for injury or damage to person or property caused by any reason
whatsoever relating directly or indirectly to any Landlord Cell Tower; and

 

  (v) Landlord hereby indemnifies, defends, and holds Tenant and all of its
affiliates, owners, partners, directors, officers, agents and employees
(collectively, the “Tenant Indemnitees”) harmless from and against any and all
Losses arising from or in connection with any or all of: (a) the erection,
installation, construction, presence, operation, maintenance or lack of
maintenance of any or all Landlord Cell Towers located on the Premises from time
to time during the Term; (b) any accident, injury or damage whatsoever occurring
during the Term in, at or upon any or all Landlord Cell Towers and caused by
anyone other than Tenant or any Tenant’s Party; and (c) any violation or alleged
violation by any or all Landlord Cell Towers of any Law (collectively,
“Landlord’s Indemnified Matters”). In case any action or proceeding is brought
against any or all of the Tenant Indemnitees by reason of any of Landlord’s
Indemnified Matters, Landlord, upon receipt of written notice from Tenant, shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to Tenant. The preceding indemnity shall survive the expiration or termination
of the Term.

 

24



--------------------------------------------------------------------------------

From and after the Commencement Date, Tenant shall have no further right, of any
nature, to erect or cause the erection of any cellular towers on the Premises.

13. TENANT’S REPAIRS AND MAINTENANCE. Tenant acknowledges that, with full
awareness of its obligations under this Lease, and in light of the fact that
Landlord acquired the Premises from Tenant (or an affiliate of Tenant) as of the
Commencement Date, Tenant has accepted the condition, state of repair and
appearance of the Premises. Except for events of damage, destruction or casualty
to the Premises (as addressed in Section 18 below) Tenant agrees that, at its
sole expense and throughout the Term, it shall put, keep and maintain the
Premises, including any Alterations and any altered, rebuilt, additional or
substituted building, structures and other improvements thereto or thereon in
such a manner and condition as will comply with all Laws.

14. UTILITIES. Tenant shall purchase all utility services and shall provide for
garbage, cleaning and extermination services. Tenant shall pay the utility
charges for the Premises directly to the utility or municipality providing such
service, all charges shall be paid by Tenant before they become delinquent.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(x) any of the electrical conductors and equipment in or otherwise servicing the
Premises; and (y) the HVAC systems of the Premises.

15. INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right, without any
liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of any or all of the services provided by Landlord
under this Lease, whenever and for so long as may be necessary by reason of
(i) accidents, emergencies, strikes, or (ii) any other cause beyond Landlord’s
reasonable control. Further, it is also understood and agreed that Landlord or
Agent shall have no liability or responsibility for a cessation of any services
to the Premises that occurs as a result of causes beyond Landlord’s or Agent’s
reasonable control. No such interruption of any service shall be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises or any
part thereof, or render Landlord or Agent liable to Tenant for damages, or
relieve Tenant from performance of Tenant’s obligations under this Lease,
including, but not limited to, the obligation to pay Rent.

 

25



--------------------------------------------------------------------------------

16. LANDLORD’S RIGHTS. Upon reasonable prior notice to Tenant (which may be
delivered telephonically) and as long as Landlord does not unreasonably
interfere with Tenant’s operations, Landlord, Agent and their respective agents,
employees and representatives shall have the right to enter and/or pass through
the Premises during normal business hours (except in the event of emergency for
which no prior notice is required) to examine and inspect the Premises and to
show it to actual and prospective lenders, prospective purchasers of the
Premises or providers of capital to Landlord and its affiliates; and in
connection with the foregoing and subject to Tenant’s reasonable consent as to
the location of same, to install a sign at or on the Premises to advertise the
Premises for sale. During the period of six months prior to the Expiration Date
(or at any time, if Tenant has abandoned the Premises or is otherwise in Default
under this Lease), Landlord and its agents may exhibit the Premises to
prospective tenants during normal business hours and upon reasonable prior
notice to Tenant (which may be delivered telephonically).

17. NON-LIABILITY AND INDEMNIFICATION.

17.1. Non-Liability. Except (and only if and) to the extent directly caused by
the willful misconduct or gross negligence of Landlord or Agent or any other
Indemnitee, none of Landlord, Agent, any other managing agent, or their
respective affiliates, owners, partners, directors, officers, agents and
employees shall be liable to Tenant for any loss, injury, or damage, to Tenant
or to any other person, or to its or their property, irrespective of the cause
of such injury, damage or loss. Further, except (and only if and) to the extent
directly caused by the willful misconduct or gross negligence of Landlord or
Agent or any other Indemnitee, none of Landlord, Agent, any other managing
agent, or their respective affiliates, owners, partners, directors, officers,
agents and employees shall be liable to Tenant (a) for any damage caused by
other persons in, upon or about the Premises, or caused by operations in
construction of any public or quasi-public work; (b) with respect to matters for
which Landlord is liable, for consequential or indirect damages purportedly
arising out of any loss of use of the Premises or any equipment or facilities
therein by Tenant or any person claiming through or under Tenant; (c) for any
defect in the Premises; (d) for injury or damage to person or property caused by
fire, or theft, or resulting from the operation of HVAC or lighting apparatus,
or from falling plaster, or from steam, gas, electricity, water, rain, snow,
ice, or dampness, that may leak or flow from any part of the Premises, or from
the pipes, appliances or plumbing work of the same.

17.2. Tenant Indemnification. Except in the event of (and only if and) to the
extent directly caused by Landlord’s or Agent’s or any other Indemnitee gross
negligence or willful misconduct, and in addition to the indemnity set forth in
Section 9.2 above, Tenant hereby indemnifies, defends, and holds all Indemnitees
harmless from and against any and all Losses arising from or in connection with
any or all of: (a) Tenant’s operation of the Premises during the Term;
(b) Tenant’s conduct or management of the Premises or any business therein, or
any work or Alterations done, or any condition created by any or all of Tenant
and any or all of its member, partners, officers, directors, employees,
invitees, managers, contractors, and representatives (collectively, “Tenant’s
Parties”), in or about the Premises during the Term; (c) any act, omission or
negligence during the Term of any or all of Tenant and Tenant’s Parties; (d) any
accident, injury or damage whatsoever occurring during the Term in, at or upon
the Premises and caused by any or all of Tenant and Tenant’s Parties; (e) any
breach by Tenant of any or all of its warranties, representations and covenants
under this Lease; (f) any actions necessary to protect Landlord’s interest under
this Lease in a bankruptcy proceeding or other proceeding under the Bankruptcy
Code relating to this

 

26



--------------------------------------------------------------------------------

Lease or Tenant; (g) any violation or alleged violation by any or all of Tenant
and Tenant’s Parties of any Law; and (h) any claims made against Landlord by any
third party contractor engaged by Tenant (collectively, “Tenant’s Indemnified
Matters”). In case any action or proceeding is brought against any or all of the
Indemnitees by reason of any of Tenant’s Indemnified Matters, Tenant, upon
receipt of written notice from any or all of Landlord, Agent or any Landlord’s
lender, shall resist and defend such action or proceeding by counsel reasonably
satisfactory to Landlord. The term “Losses” shall mean all claims, demands,
expenses, actions, judgments, damages (actual, but not incidental,
consequential, punitive, special or other similarly speculative damages),
penalties or fines imposed by any Law, liabilities, losses of every kind and
nature (other than incidental, consequential, punitive, special or other
similarly speculative damages), suits, administrative proceedings, out-of-pocket
costs and fees, including, without limitation, reasonable attorneys’ and
consultants’ fees and expenses, and the out-of-pocket costs of cleanup,
remediation, removal and restoration, that are in any way related to any matter
covered by the foregoing indemnity or, as may be applicable based on the context
in which the term “Losses” is used, any other indemnity herein. The provisions
of this Section 17.2 shall survive the expiration or termination of this Lease.

17.3. WAIVERS, RELEASES, AND INDEMNITIES. THE WAIVERS AND RELEASES IN
SECTIONS 15 AND 17.1 AND THE INDEMNITIES IN SECTION 17.2 APPLY EVEN IF THE LOSS
IS CAUSED IN PART BY THE NEGLIGENCE OR STRICT LIABILITY OF THE RELEASED OR
INDEMNIFIED PARTY.

18. CASUALTY AND CONDEMNATION.

18.1. Casualty. If any Improvements shall be damaged or destroyed by fire or
other casualty (each, a “Casualty”), Tenant shall have the right to elect to
either (a) repair, rebuild or replace such Improvements or (b) retain the
proceeds of any insurance recovered by reason of such damage to, or such
destruction of, the Improvements, whichever Tenant deems necessary or desirable,
in Tenant’s sole and absolute discretion. Tenant shall advise Landlord, in
writing, promptly upon the occurrence of any casualty, and Tenant shall
subsequently (within ninety (90) days of the occurrence of the casualty), advise
Landlord whether Tenant elects (a) or (b) above in connection with that
casualty. In the event that Tenant elects (a) above, then the requirements of
Section 11.3 shall apply with respect to any repairs and restoration that Tenant
pursues. If Tenant elects (b), then Tenant shall be obligated to promptly
demolish the affected Improvements, at Tenant’s sole cost and expense. Any and
all demolition shall be performed in compliance with all Laws and all demolition
debris shall be removed from the Premises, also in compliance with all
applicable Laws. Regardless of the nature of extent of any casualty, Tenant
shall not have the right to terminate this Lease.

18.2. Condemnation. If more than twenty percent (20%) of the gross square
footage comprising the Premises as of the Commencement Date is taken or
condemned for any public use under any Law or by right of eminent domain, or by
private purchase in lieu thereof (in any case, a “Material Taking”), then Tenant
shall have the right to terminate this Lease by so advising Landlord, in writing
(“Taking Termination Notice”), within ninety (90) days of the first date on
which Tenant receives written notice of the Material Taking, whereupon the
termination shall be effective on the date that Tenant states in its Taking
Termination Notice (“Taking Termination Date”), but in no event may such stated
Taking Termination Date be later than one hundred eighty (180) days after the
date of the delivery of the Taking Termination Notice. If Tenant elects to
timely deliver the Taking Termination Notice, there shall be no abatement of
Rent prior to the Taking Termination Date. If Tenant fails to timely deliver the
Taking Termination Notice, then Tenant shall automatically and

 

27



--------------------------------------------------------------------------------

irrevocably be deemed to have waived its right to terminate this Lease as a
result of the Material Taking, whereupon for purposes of this Lease from and
after the waiver of the termination option, (a) the Material Taking shall
instead be treated as a Partial Taking, as discussed below, and (b) the Award
(as defined below) shall be paid in the manner described below. If (i) any
portion of the Premises is taken or condemned for any public use under any Law
or by right of eminent domain, or by private purchase in lieu thereof, but a
Material Taking does not occur; or (ii) all or any portion of any Improvements
then located on the Premises is taken or condemned for any public use under any
Law or by right of eminent domain, or by private purchase in lieu thereof (in
the case of (i) or (ii), a “Partial Taking”), neither Landlord nor Tenant shall
have any right to terminate this Lease.

In the event of a Material Taking, Landlord shall be entitled to any and all
payment, income, rent or award, or any interest therein whatsoever, which may be
paid or made in connection with such a taking (“Award”) and Tenant shall
(x) have no claim against Landlord for the value of any unexpired portion of
this Lease nor (y) have any claim to all or any portion of the Award.
Notwithstanding the preceding sentence, however, any compensation specifically
and independently awarded to Tenant for loss of business or goodwill, for its
personal property or otherwise shall be the property of Tenant, and Tenant shall
have the right to separately and independently seek such compensation, so long
as any such compensation paid to Tenant does not reduce Landlord’s Award.

If a Partial Taking occurs, but such Partial Taking involves and affects only
the Premises, without involving or affecting any of the Improvements, then the
entire Award shall be paid to Landlord.

If a Partial Taking occurs, such Partial Taking affects and involves both the
Premises and the Improvements, and the applicable governmental authority either
(i) issues a single Award for the Partial Taking, or pays a single purchase
price, if the Partial Taking is a purchase in lieu of formal governmental action
(for purposes of this Section 18, such a purchase price shall also constitute an
Award), and that governmental entity specifies an allocation of the Award
between the value of the portion of the Premises taken (to be paid to Landlord)
and the value of the portion of the Improvements taken (to be paid to Tenant),
or (ii) issues separate and distinct Awards for the value of the Premises and
the value of the Improvements taken, respectively, then Landlord and Tenant
shall be bound by the determination of that governmental authority and either
(1) the Award shall be shared between Landlord and Tenant in accordance with the
government-directed allocation of value between Premises and Improvements, or
(2) the separate and distinct Awards shall be paid to Landlord (for the value of
the Premises taken) and paid to Tenant (for the value of the Improvements
taken), and neither Landlord nor Tenant shall have any right to contest the
determination of the governmental authorities allocation of the Award (whether
by way of a single Award or the issue of two separate and distinct Awards).

If, however, a Partial Taking occurs that affects and involves both the Premises
and the Improvements, and the applicable governmental authority fails or refuses
to either (1) allocate its single Award between value as to the portion of the
Premises that is the subject of the Partial Taking and value of the portion of
the Improvements that is the subject of the Partial Taking or (2) issue separate
and distinct Awards for the portion of the Premises that is the subject of the
Partial Taking and the value of the portion of the Improvements that is the
subject of the Partial Taking, then Landlord and Tenant shall allocate the
single Award between them, as follows: (A) first, the sum of $2.44 per square
foot of the Premises so taken shall be paid to Landlord from the Award; and
(B) second, Landlord shall receive 17.01% and Tenant shall receive 82.99% of the
remainder of the Award.

 

28



--------------------------------------------------------------------------------

If a Partial Taking occurs (or if a Material Taking occurs, but this Lease is
not terminated), then the Rent due hereunder shall be ratably adjusted,
effective as of the effective date of the Taking . Such adjustment shall be on a
proportionate basis, reducing the annual Base Rent by the percentage that is
represented by the fraction in which the numerator is the aggregate number of
square feet comprising that portion of the Premises that is the subject of the
Taking and the denominator is the aggregate number of square feet comprising the
Premises immediately preceding the Taking.

19. SURRENDER AND HOLDOVER. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any repossession of the Premises by Landlord
hereunder: (a) Tenant shall quit and surrender the Premises to Landlord
“broom-clean” (as defined by Exhibit B, attached hereto and incorporated herein
by reference), and in a condition that would reasonably be expected with normal
and customary use in accordance with prudent operating practices and in
accordance with the covenants and requirements imposed under this Lease, subject
only to ordinary wear and tear (as is attributable to deterioration by reason of
time and use, in spite of Tenant’s reasonable care); (b) Tenant shall remove all
of Tenant’s personal property therefrom, except as otherwise expressly provided
in this Lease; (c) Tenant shall remove from the Premises all motor vehicles of
any nature whatsoever (including, but not limited to, automobiles, trucks,
recreational vehicles and boats); and (d) Tenant shall surrender to Landlord any
and all keys, access cards, computer codes or any other items used to access the
Premises. Upon prior notice (which may be delivered telephonically) and as long
as Landlord does not unreasonably interfere with Tenant’s operations, Landlord
shall be permitted to inspect the Premises during normal business hours in order
to verify compliance with this Section 19 at any time prior to (x) the
Expiration Date, (y) the effective date of any earlier termination of this
Lease, or (z) the surrender date otherwise agreed to in writing by Landlord and
Tenant. The obligations imposed under the first sentence of this Section 19
shall survive the termination or expiration of this Lease. If Tenant remains in
possession after the Expiration Date hereof or after any earlier termination
date of this Lease or of Tenant’s right to possession (collectively, the
“Termination Date”): (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant
shall pay the Holdover Percentage (as defined below) multiplied by the aggregate
of all Rent last prevailing hereunder, and also shall pay all actual damages
(but not incidental, consequential, punitive, special or other similarly
speculative damages) sustained by Landlord, directly by reason of Tenant’s
remaining in possession after the expiration or termination of this Lease;
(iii) there shall be no renewal or extension of this Lease by operation of law;
and (iv) the tenancy-at-will may be terminated by either party hereto upon 30
days’ prior written notice given by the terminating party to the non-terminating
party. As used herein, the “Holdover Percentage” shall mean either (A) during
the first ninety (90) days after the Termination Date, 125% or (B) from and
after ninety-one (91) days after the Termination Date, 150%. The provisions of
this Section 19 shall not constitute a waiver by Landlord of any re-entry rights
of Landlord provided hereunder or by law.

20. EVENTS OF DEFAULT.

20.1. Bankruptcy of Tenant or Guarantor. It shall be a default by Tenant under
this Lease (“Default” or “Event of Default”) if either or both of Guarantor and
Tenant makes an assignment for the benefit of creditors, or files a voluntary
petition under any state or federal bankruptcy (including the United States
Bankruptcy Code) or insolvency law, or an involuntary

 

29



--------------------------------------------------------------------------------

petition is filed against either or both of Guarantor and Tenant, as the case
may be, under any state or federal bankruptcy (including the United States
Bankruptcy Code) or insolvency law that is not dismissed within 90 days after
filing, or whenever a receiver of either or both of Guarantor and Tenant, as the
case may be, or of, or for, the property of either or both of Guarantor and
Tenant, as the case may be, shall be appointed (and, in the case of an
involuntary receivership, such receivership has not been vacated or set aside
within sixty (60) days thereafter), or either or both of Guarantor and Tenant,
as the case may be, admits it is insolvent or is not able to pay its debts as
they mature.

20.2. Default Provisions. In addition to any Default arising under Section 20.1
above, each of the following shall constitute a Default: (a) if Tenant fails to
pay Rent or any other payment when due hereunder within ten (10) days after
written notice from Landlord of such failure to pay on the due date; provided,
however, that if in any consecutive 12 month period, Tenant shall, on two
(2) separate occasions, fail to pay any installment of Rent on the date such
installment of Rent is due, then, on the third such occasion and on each
occasion thereafter on which Tenant shall fail to pay an installment of Rent on
the date such installment of Rent is due, Landlord shall be relieved from any
obligation to provide notice to Tenant, and Tenant shall then no longer have a
ten (10) day period in which to cure any such failure; (b) except as is
otherwise provided below in this Section 20.2, if Tenant fails, whether by
action or inaction, to timely comply with, or satisfy, any or all of the
obligations imposed on Tenant under this Lease (other than the obligation to pay
Rent) for a period of 30 days after Landlord’s delivery to Tenant of written
notice of such default under this Section 20.2(b); provided, however, that if
the default cannot, by its nature, be cured within such 30 day period, but
Tenant commences and diligently pursues a cure of such default promptly within
the initial 30 day cure period, then, as long as Tenant continues to diligently
pursue such a cure to completion, Landlord shall not exercise its remedies under
Section 21 unless such default remains uncured for more than 270 days after the
initial delivery of Landlord’s original default notice and same shall not be
deemed to be a “Default” for purposes of this Lease; (c) the occurrence of a
default under any or all of the leases scheduled on Exhibit D (“Other Leases”),
which default under one or more of the Other Leases is not cured on a timely
basis, pursuant to the terms of the applicable Other Lease(s) (“Other Lease
Default”); upon the occurrence of an Other Lease Default, there shall be no
notice required to be delivered hereunder, nor shall any cure period be
available to Tenant hereunder; rather, the occurrence of an Other Lease Default
shall immediately constitute a Default under this Lease; and (d) Guarantor
defaults under any or all of its obligations under that certain Guaranty of
Lease, dated of even date herewith (the “Guaranty”), and fails to cure same
within the time period, if any, provided in the Guaranty (each, a “Guaranty
Default”); upon the occurrence of any Guaranty Default, there shall be no notice
required to be delivered hereunder, nor shall any cure period be available to
Tenant hereunder, but rather the occurrence of a Guaranty Default shall
immediately constitute a Default under this Lease.

20.3. Termination of Cross-Default. In the event that, at any time during the
Term, the original Landlord named hereunder elects to sell, transfer or convey
its interest in the Premises to an unrelated third party, on a so-called “one
off” basis (a “Third Party Sale”), then in connection with the consummation of
that Third Party Sale, Landlord and Tenant shall enter into an amendment to this
Lease in order to delete subsection 20.2(c) from this Lease. As a result, from
and after the date on which the originally named Landlord consummates the Third
Party Sale, this Lease shall no longer be cross-defaulted with any or all of the
Other Leases; provided, however, that all of the Other Leases shall remain
subject to the Cross-Default Concept, as defined below. Additionally, in
connection with such Third Party Sale, Exhibit D to each and all of the Other
Leases shall be automatically modified in

 

30



--------------------------------------------------------------------------------

order to delete this Lease therefrom as of the date on which the Third Party
Sale is consummated. Landlord and Tenant agree that the cross-default concept
created as a result of the inclusion of Section 20.2(c) herein and in the Other
Leases (“Cross-Default Concept”) shall remain in effect, with respect to this
Lease and all of the Other Leases for so long as all of (a) the Premises and
(b) all of the real properties encumbered by all of the Other Leases (the “Other
Properties”) are all owned by either (i) a single third party, regardless of
whether or not that single third party is comprised of multiple entities (“Third
Parties”) or (ii) multiple third parties that are directly or indirectly owned
by a Third Party (e.g., a series of separate, but related, entities, each of
which owns one or some, but less than all, of the Premises and the Other
Properties). As a result, then, if at any time or from time to time during the
Term, Landlord (whether the originally named Landlord or a successor thereto)
and the landlords under the Other Leases sell, transfer or convey all of their
respective right, title and interest in all of (x) the Premises and (y) the
Other Properties in a single portfolio transaction, such that the Premises and
the Other Properties are all acquired by a party described in (i) or (ii) above
(in either case, a “Replacement Landlord”), then neither this Lease nor the
Other Leases shall be modified to delete Section 20.2(c) therefrom nor to delete
any of this Lease and the Other Leases from Exhibit D. Tenant acknowledges that
there are three (3) original landlord entities acquiring all of the Premises and
the Other Properties (“Original Landlord Entities”). Those Original Landlord
Entities are related to one another. For so long as any of the Original Landlord
Entities, or any other parties that are controlled by, control, or are under
common control with, any of the Original Landlord Entities (collectively, with
the Original Landlord Entities, the “Collective Landlord Entities”), own any or
all of the Premises and the Other Properties, the Cross-Default Concept shall
remain in effect and applicable with respect to all leases (whether this Lease
and/or any or all of the Other Leases) encumbering all of the Premises and Other
Properties owned from time to time by the Collective Landlord Entities. As an
example only, if the Original Landlord Entities sell three (3) of the Other
Properties via three (3) separate and distinct Third Party Sales, but the
Collective Landlord Entities continue to own the Premises and the remaining
Other Properties, then the Cross-Default Concept shall continue to apply with
respect to this Lease and the Other Leases encumbering the Other Properties
owned by the Collective Landlord Entities.

21. RIGHTS AND REMEDIES.

21.1. Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.

21.2. Landlord’s Remedies. In the event of any Default by Tenant under this
Lease, Landlord, at its option, may, in addition to any and all other rights and
remedies provided in this Lease or otherwise at law or in equity do or perform
any or all of the following:

21.2.1. Terminate this Lease and Tenant’s right to possession of the Premises by
any lawful means, in which case Tenant shall immediately surrender possession to
Landlord. In such event, Landlord shall be entitled to recover from Tenant all
of: (i) the unpaid Rent that is accrued and unpaid as of the date on which this
Lease is terminated; (ii) the worth, at the time of award, of the amount by
which (x) the unpaid Rent that would otherwise be due and payable under this
Lease (had this Lease not been terminated) for the period of time from the date
on which this Lease is terminated through the Expiration Date exceeds (y) the
amount of such rental loss that the Tenant proves could have been reasonably
avoided; and (iii) any other amount necessary to compensate Landlord for all the

 

31



--------------------------------------------------------------------------------

Losses proximately caused by the Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of events, would be likely to
result therefrom, including but not limited to, the out-of-pocket cost of
recovering possession of the Premises, expenses of reletting, including
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Landlord in connection with this Lease
applicable to the unexpired Term (as of the date on which this Lease is
terminated). The worth, at the time of award, of the amount referred to in
provision (ii) of the immediately preceding sentence shall be computed by
discounting such amount at the current yield, as of the date on which this Lease
is terminated under Section 21, on United States Treasury Bills having a
maturity date closest to the stated Expiration Date of this Lease, plus three
percent (3%) per annum. Landlord shall use its commercially reasonable efforts
to mitigate any damages arising out of or resulting from Tenant’s Default;
provided, however, any efforts by Landlord to mitigate damages caused by
Tenant’s Default shall not waive Landlord’s right to recover damages under this
Section 21.2; or

21.2.2. Continue the Lease and Tenant’s right to possession and recover the Rent
as it becomes due. Acts of maintenance, efforts to relet, and/or the appointment
of a receiver to protect the Landlord’s interests shall not constitute a
termination of the Tenant’s right to possession; or

21.2.3. Pursue any other remedy now or hereafter available under the laws of the
state in which the Premises are located.

21.2.4. Without limitation of any of Landlord’s rights in the event of a Default
by Tenant, Landlord may also exercise its rights and remedies with respect to
any security held or maintained by Landlord.

Any and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord, provided same is performed with commercially
reasonable care, at the sole risk, cost and expense of Tenant, and in no event
or circumstance shall Landlord be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
out-of-pocket expenses incurred in such removal and all storage charges for such
property of Tenant so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not removed from the
Premises as of the Expiration Date or any other earlier date on which this Lease
is terminated shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant. Neither expiration or termination of this Lease
nor the termination of Tenant’s right to possession shall relieve Tenant from
its liability under the indemnity provisions of this Lease.

21.2.5. As a material inducement to Landlord to enter into this Lease, Tenant
hereby waives, to the fullest extent permitted under applicable Law, any
obligation or duty on the part of Landlord to mitigate any damages arising by
virtue of or in connection with any default by Tenant under this Lease.

For purposes of determining any recovery of Rent or damages by Landlord that
depends upon the amount that Landlord could collect by using reasonable efforts
to relet the Premises, in the event such determination is required by applicable
Law, notwithstanding the foregoing waiver by Tenant, it is understood and agreed
that:

(a) Landlord may decline to incur out-of-pocket costs to relet the Premises,
other than customary leasing commissions and legal fees for the negotiation of a
lease with a new tenant.

 

32



--------------------------------------------------------------------------------

(b) Landlord may decline to relet the Premises at rental rates below then
prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Improvements and because of the uncertainty
of actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.

(c) Before reletting the Premises to a prospective tenant, Landlord may require
the prospective tenant to demonstrate financial wherewithal.

(d) Identifying a prospective tenant to relet the Premises, negotiating a new
lease with such tenant and making the Premises ready for such tenant will take
time, depending upon market conditions when the Premises first become available
for reletting, and during such time, Landlord cannot be expected to collect any
revenue from reletting.

(e) Listing the Premises with a broker in a manner consistent with parts
(a) through (c) above constitutes reasonable efforts on the part of Landlord to
relet the Premises.

21.3. Additional Rights of Landlord. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate equal to the lesser of (a) the greatest rate permitted by applicable Law,
or (b) Prime, plus 3% per annum (“Default Interest”), from the due date thereof
(provided, however, that if Tenant is entitled to notice and opportunity to cure
a monetary default under Section 20.2, then such interest shall not accrue until
expiration of such cure period) until paid, and such interest shall be and
constitute Additional Rent and be due and payable upon Landlord’s or Agent’s
submission of an invoice therefor. The various rights, remedies and elections of
Landlord reserved, expressed or contained herein are cumulative and no one of
them shall be deemed to be exclusive of the others or of such other rights,
remedies, options or elections as are now or may hereafter be conferred upon
Landlord by law.

21.4. Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current monthly Base Rent payable hereunder; (b) any
person or entity to which this Lease is assigned, pursuant to the provisions of
the Bankruptcy Code, shall be deemed, without further act or deed, to have
assumed all of the obligations of Tenant arising under this Lease on and after
the effective date of such assignment, and any such assignee shall, upon demand
by Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.

 

33



--------------------------------------------------------------------------------

21.5. Sale of Premises. Notwithstanding anything contained in this Lease to the
contrary, the sale of the Premises by Landlord shall not constitute Landlord’s
acceptance of Tenant’s abandonment of the Premises or rejection of the Lease or
in any way impair Landlord’s rights upon Tenant’s default, including, without
limitation, Landlord’s right to damages.

22. BROKER. Tenant covenants, warrants and represents that no broker represented
Tenant in the negotiation of this Lease. Landlord covenants, warrants and
represents that, no brokers or advisors represented Landlord in the negotiation
of this Lease. Each party agrees to and hereby does defend, indemnify and hold
the other harmless against and from any brokerage commissions or finder’s fees
or claims therefor by a party claiming to have dealt with the indemnifying party
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, for any breach of
the foregoing. The foregoing indemnification shall survive the termination or
expiration of this Lease.

23. FINANCIAL INFORMATION.

23.1. Deliveries. Throughout the period of time during which Guarantor submits
‘34 Act filings on the Electronic Data Gathering, Analysis and Retrieval (EDGAR)
system of the Securities and Exchange Commission in accordance with the
Securities and Exchange Act of 1934, as amended from time to time (“Public
Filer”), Guarantor shall have no obligation to furnish Landlord with any
financial information and Landlord shall procure and such financial information
concerning Guarantor from publicly available information filed with, at the
direction of, or pursuant to the requirements of, the Securities and Exchange
Commission. For so long as the original named Tenant remains the Tenant under
this Lease, then Tenant shall deliver to Landlord, on a quarterly basis, income
statements (prepared in accordance with generally accepted accounting
principles) for each of Tenant and ADESA Auctions, an affiliate of Tenant. Each
such income statement shall be certified, as to its accuracy, by a duly
authorized officer of the entity for which the operating statement is prepared.
In the event that either or both of the following applies: (a) the Guarantor is
no longer a Public Filer and (b) this Lease has been assigned or otherwise
transferred in accordance with the provisions of Section 8 above, then the
following requirements shall apply to either or both of Guarantor or Tenant, as
the case may be: (i) from time to time during the Term but not more frequently
than once in any consecutive twelve month period (except in the event that (A) a
Guaranty Default occurs, (B) Tenant is otherwise in Default hereunder or (C) in
the event that Landlord is pursuing a potential sale or refinancing of the
Premises), Tenant shall deliver to Landlord, or cause Guarantor and Tenant to
deliver to Landlord, as the case may be, within ten (10) business days following
receipt of Landlord’s written request therefor, the most currently available
audited financial statements of each of Guarantor and Tenant, respectively; and
if no such audited financial statements have been theretofore prepared and,
therefor, are not available for either or both of Guarantor and Tenant, then
either or both of Guarantor and Tenant, as the case may be, shall instead
deliver to Landlord their most currently available unaudited balance sheets,
operating statements, income statements and statements of cash flow and equity;
(ii) without the need for Landlord to make any written request therefor, Tenant
shall deliver to Landlord, or cause Guarantor and Tenant to deliver to Landlord,
as the case may be, their respective annual federal tax returns within thirty
(30) days after the filing thereof with the Internal Revenue Service; and
(iii) upon the delivery, whether by Guarantor or by Tenant, of any such
financial

 

34



--------------------------------------------------------------------------------

information described in clause (i) above, Guarantor and Tenant each shall be
deemed (unless Guarantor and/or Tenant specifically states otherwise in writing)
to automatically represent and warrant to Landlord that such financial
information is true, accurate and complete in all material respects, and that,
except as specifically stated in writing, there has been no material adverse
change in the financial condition of either or both of Guarantor and Tenant, as
the case may be, from the date that such financial information was prepared
through the date such financial information is delivered to Landlord.

24. MISCELLANEOUS.

24.1. Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.

24.2. Notices. Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below each party’s respective signature block
(or to such other address as Landlord or Tenant may designate to each other from
time to time by written notice), and shall be deemed to have been given,
rendered or made on the day so delivered or on the first business day after
having been deposited with the courier service. For the purpose of this Lease,
(i) Landlord’s counsel may provide notices to Tenant on behalf of Landlord and
such notices shall be binding on Tenant as if such notices have been provided
directly by Landlord and (ii) Tenant’s counsel may provide notices to Landlord
on behalf of Tenant and such notices shall be binding on Landlord as if such
notices have been provided directly by Tenant.

24.3. Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.

24.4. Advances by Landlord. If Tenant shall fail to make or perform any payment
or act required by this Lease within any applicable cure period, then Landlord
may at its option make such payment or perform such act for the account of
Tenant, and Landlord shall not thereby be deemed to have waived any default or
released Tenant from any obligation hereunder. Landlord shall give Tenant five
(5) business days’ notice (except in the case of an emergency) prior to Landlord
making such payment or protective advance. All amounts so paid by Landlord and
all incidental out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) actually incurred in connection with such payment or
performance, together with interest at the Default Interest rate (or at the
highest rate not prohibited by applicable law, whichever is less) from and
including the date of the making of such payment or of the incurring of such
costs and expenses to and including the date of repayment, shall be paid by
Tenant to Landlord on demand.

 

35



--------------------------------------------------------------------------------

24.5. Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Premises. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether successor landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.

24.6. Recordation of Lease. Tenant shall not record or file this Lease in the
public records of any county or state; provided, however, Landlord and Tenant
agree to execute a recordable memorandum of this Lease in the form attached
hereto as Exhibit G, which memorandum shall be recorded, at Tenant’s expense, in
the real property records of the county in which the Premises are situated.

24.7. Governing Law; Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Premises is located. If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by law. The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease. All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

24.8. Time. Time is of the essence for this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Premises is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.

24.9. Authority of Tenant. Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows: the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its members,
partners or board of directors, as the case may be), the requisite authority to
enter into this Lease; this Lease is and shall be fully and completely binding
upon Tenant; and Tenant shall timely and completely perform all of its
obligations hereunder.

24.10. Authority of Landlord. Landlord and the person(s) executing this Lease on
behalf of Landlord hereby represent, warrant, and covenant with and to Tenant as
follows: the individual(s) acting as signatory on behalf of Landlord is(are)
duly authorized to execute this Lease; Landlord has procured (whether from its
members, partners or board of directors, as the case may be), the requisite
authority to enter into this Lease; this Lease is and shall be fully and
completely binding upon Landlord; and Landlord shall timely and completely
perform all of its obligations hereunder.

 

36



--------------------------------------------------------------------------------

24.11. WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

24.12. Interpretation. Any references in this Lease to “Landlord” shall include
any successors and assigns of Landlord hereunder.

24.13. Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.

24.14. Counterparts. This Lease may be executed in multiple counterparts, each
of which shall constitute an original, but all such counterparts shall together
constitute a single, complete and fully-executed document.

24.15. Entire Lease. It is expressly agreed by Tenant, as a material
consideration for the execution of this Lease, that this Lease is the entire
agreement of the parties; that there are, and were, no oral representations,
warranties, understandings, stipulations, agreements or promises pertaining to
this Lease not incorporated in writing in this Lease. This Lease may not be
altered, waived, amended or extended except by an instrument in writing executed
and delivered by Landlord and Tenant in the same manner as the execution and
delivery of this Lease. Landlord and Tenant expressly agree that there are and
shall be no implied warranties of merchantability, habitability, fitness for a
particular purpose or of any other kind arising out of this Lease and there are
no warranties which extend beyond those expressly set forth in this Lease.

24.16. EXCULPATION. IF LANDLORD SHALL BE IN DEFAULT UNDER THIS LEASE AND, IF AS
A CONSEQUENCE OF SUCH DEFAULT, TENANT SHALL RECOVER A MONEY JUDGMENT AGAINST
LANDLORD, SUCH JUDGMENT SHALL BE SATISFIED ONLY OUT OF THE RIGHT, TITLE AND
INTEREST OF LANDLORD IN THE PREMISES AND NEITHER LANDLORD NOR ANY PERSON OR
ENTITY COMPRISING LANDLORD SHALL BE LIABLE FOR ANY DEFICIENCY. IN NO EVENT SHALL
TENANT HAVE THE RIGHT TO LEVY EXECUTION AGAINST ANY PROPERTY OF LANDLORD NOR ANY
PERSON OR ENTITY COMPRISING LANDLORD OTHER THAN ITS INTEREST IN THE PREMISES AS
HEREIN EXPRESSLY PROVIDED.

24.17. Jurisdiction and Venue. Each party hereby consents to jurisdiction and
venue in the federal and state courts located in Harris County, Texas with
respect to any matter relating to or arising from this Lease.

24.18. No Partnership. This Lease does not constitute and shall not be construed
as constituting a partnership or joint venture between the parties hereto, and
no party shall have any right to obligate or bind any other party in any manner
whatsoever, and nothing herein contained shall give or is intended to give any
rights of any kind to any third persons, parties or entities.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD: FIRST INDUSTRIAL, L.P., a Delaware limited partnership By: First
Industrial Realty Trust, Inc., a Maryland corporation and its sole general
partner By:   /s/ David Harker Name: David Harker Its: Executive Director -
Investments TENANT: ADESA TEXAS, INC., a Texas corporation By:   /s/ Paul J.
Lips Its: Executive Vice President

 

Landlord’s Addresses for Notices:    Tenant’s Addresses for Notices:

c/o First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 4000

Chicago, Illinois 60606

Attn: Operations Department

  

ADESA Texas, Inc.

c/o ADESA, Inc.

13085 Hamilton Crossing Boulevard, Suite 500

Carmel, Indiana 46032

Attn: Michelle Mallon

With a copy to:    With a copy to:

First Industrial Realty Trust, Inc.

6925 Portwest Drive, Suite 1000

Houston, Texas 77024

Attn: Operations Manager

  

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attn: Ankur Gupta

 

S-1



--------------------------------------------------------------------------------

With a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street

Suite 3900

Chicago, Illinois 60606

Attn: Suzanne Bessette-Smith

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

PARCEL I:

TRACT I:

CHAMPIONS GREEN SECTION ONE, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER
FILM CODE NO 407014, OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS UNDER PARCELS A, B, AND C.

PARCEL A

ALL THAT CERTAIN 15.8175 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF
THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE NORTH LINE OF A
18.13 ACRE TRACT DESCRIBED IN A DEED DATED 05-13-1971 FROM LINCOLN ASSOCIATES,
INC. TO HOUSTON LIGHTING AND POWER COMPANY FILED IN THE OFFICIAL PUBLIC RECORDS
OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER E434257 FILM CODE
NUMBER ###-##-#### BEING THE SOUTHERNMOST EAST CORNER OF SAID 104.4078 ACRE
TRACT AND THE SOUTHERNMOST WEST CORNER OF THAT CERTAIN CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-####;

THENCE S 89° 03’ 13” W - 1170.00’ WITH THE SOUTH LINE OF SAID 104.4078 ACRE
TRACT TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 15° 26’ 03”, A RADIUS OF 830.00’ THE CENTER OF SAID CURVE BEING LOCATED
ON A RADIAL LINE BEARING S 89° 03’ 13” W FROM SAID POINT;

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE AND THE EAST RIGHT-OF-WAY LINE
OF PROPOSED CHAMPIONS GREEN DRIVE (60’ WIDE) FOR AN ARC DISTANCE OF 223.58’ TO A
SET 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

 

B-1



--------------------------------------------------------------------------------

THENCE N 00° 55’ 44” W - 626.22’ TO A POINT FOR CORNER;

THENCE WITH COMMON LINES TO SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES

N 89° 04’ 16” E - 327.36’ TO A POINT FOR CORNER;

S 00° 55’ 44” E - 370.00’ TO A POINT FOR CORNER;

N 89° 04’ 16” E - 872.64’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

S 00° 55’ 44” E - 476.75’ TO THE POINT OF BEGINNING CONTAINING 15.8175 ACRES
(689,008 SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL B

ALL THAT CERTAIN 6.2532 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF THE
W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST EAST CORNER OF SAID
104.4078 ACRE TRACT AND THE NORTHERNMOST CORNER OF THAT CERTAIN CALLED 106.813
ACRE TRACT DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION
COMPANY TO CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF
REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE
NUMBER ###-##-####;

THENCE S 37° 48’ 04” W - 485.56’ WITH A WEST LINE OF SAID 106.813 ACRE TRACT TO
A POINT FOR CORNER;

THENCE N 62° 36’ 58” W - 503.55’, WITH A NORTH LINE OF SAID 106.813 ACRE TRACT
TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE
OF 10° 56’ 54”, A RADIUS OF 1,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON
A RADIAL LINE BEARING S 62° 36’ 58” E FROM SAID POINT;

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE FOR AN ARC DISTANCE OF 200.64’
TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF TANGENCY;

THENCE N 38° 19’ 56” E - 381.67’ TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

 

B-2



--------------------------------------------------------------------------------

THENCE S 51° 40’ 04” E - 489.99’, WITH THE AFOREMENTIONED SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE LEFT HAVING A CENTRAL ANGLE OF 00° 31’ 52”, A RADIUS
OF 2,050.00’;

THENCE CONTINUING WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 19.00’ TO THE POINT OF BEGINNING CONTAINING 6.2532 ACRES (272,388
SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL C

ALL THAT CERTAIN 28.5516 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 12-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H622519 FILM CODE NUMBER
###-##-#### OUT OF THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####, BEING
A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF 2,050.00’,
THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37° 48’ 04” E
FROM SAID POINT;

THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE OF GREENS
ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’ TO A SET 5/8” IRON ROD WITH
CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 855.41’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE S 89° 04’ 16” W - 197.14’, WITH THE NORTH LINE OF THAT CERTAIN 2.0661
ACRE TRACT OF LAND DESCRIBED IN A DEED DATED 04-16-1984 FROM LINCOLN PROPERTY
COMPANY NO. 45, LTD. TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERKS FILE
NUMBER J470775 FILM CODE NUMBER ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD
FOR CORNER;

 

B-3



--------------------------------------------------------------------------------

THENCE N 00° 55’ 44” W - 20.00’, WITH THE EAST LINE OF THAT CERTAIN 1,200 SQUARE
FEET OF LAND DESCRIBED IN A DEED DATED 03-21-1985 FROM CHAMPIONS GREEN JOINT
VENTURE TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE OFFICIAL PUBLIC
RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NO. K114038, FILM
CODE NO. ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD FOUND FOR CORNER;

THENCE S 89° 04’ 16” W - 60.00’ WITH THE NORTH LINE OF SAID 1,200 SQUARE FEET
PARCEL TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 20.00’, WITH THE WEST LINE OF SAID 1,200 SQUARE FEET
PARCEL, TO A CALLED AND FOUND 5/8” IRON ROD;

THENCE S 00° 55’ 44” E - 350.00’, WITH THE WEST LINE OF SAID 2.0661 ACRE TRACT,
TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE WITH COMMON LINES OF SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES:

S 89° 04’ 16” W - 615.50’ TO A POINT FOR CORNER;

N 00° 55’ 44” W - 370.00’ TO A POINT FOR CORNER;

S 89° 04’ 16” W - 327.36’ TO A POINT FOR CORNER;

THENCE N 00° 55’ 44” W - 412.05’ WITH THE WESTERNMOST LINE OF THE AFOREMENTIONED
106.813 ACRE TRACT, TO A FOUND 5/8” IRON ROD MARKING THE POINT OF CURVATURE OF A
CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 28° 18’ 47”, A RADIUS OF 1.050.00’;

THENCE CONTINUING WITH SAID WESTERNMOST LINE AND SAID CURVE FOR AN ARC DISTANCE
OF 518.86’ TO A POINT FOR CORNER;

THENCE S 62° 36’ 58” E - 503.65’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS, TO A POINT FOR CORNER;

THENCE N 37° 48’ 04” E - 485.56’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS TO THE POINT OF BEGINNING CONTAINING 28.5516 ACRES
(1,243,706 SQUARE FEET) OF LAND, MORE OR LESS.

TRACT II:

AN ACCESS EASEMENT OVER AND ACROSS THAT ONE HUNDRED AND FIFTY (150) FOOT HOUSTON
LIGHTING & POWER COMPANY FEE STRIP AS SET FORTH IN INSTRUMENT FILED FOR RECORD
UNDER HARRIS COUNTY CLERK’S FILE NO. E434257.

 

B-4



--------------------------------------------------------------------------------

PARCEL II:

ALL THAT CERTAIN 10.8978 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-#### BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####,
AND BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF
2,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37°
48’ 04” E FROM SAID POINT;

THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE OF GREENS
ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’ TO A FOUND 5/8” IRON ROD WITH
CAP BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 22° 43’ 30”, A RADIUS OF
2,050.00’ THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 26°
50’ 46” E FROM SAID POINT AND MARKING AND THE POINT OF BEGINNING OF THE HEREIN
DESCRIBED TRACT;

THENCE IN AN EASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE
FOR AN ARC DISTANCE OF 813.09’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE
POINT;

THENCE S 41° 36’ 49” E - 21.42’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED BENCREST
DRIVE TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 02° 51’ 48” W - 10.20’, WITH THE WEST RIGHT-OF-WAY LINE OF BENCREST
DRIVE (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 09° 11’ 39”, A
RADIUS OF 970.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 155.65’ TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
TANGENCY;

THENCE S 12° 03’ 27” W - 135.72’, CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE TO
A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF CURVATURE OF A CURVE TO THE
LEFT HAVING A CENTRAL ANGLE OF 12° 19’ 53”, A RADIUS OF 1,030.00’;

 

B-5



--------------------------------------------------------------------------------

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 221.68’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 44° 11’ 25” W - 21.25’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED
HALLWORTHY ROAD TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 89° 04’ 16” W - 693.62’ WITH THE NORTH RIGHT-OF-WAY LINE OF SAID
PROPOSED HALLWORTHY ROAD (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP FOR
CORNER;

THENCE N 00° 55’ 44” W - 775.41’ TO THE POINT OF BEGINNING CONTAINING 10.8978
ACRES (474,706 SQUARE FEET) OF LAND, MORE OR LESS.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

THE ABOVE DESCRIBED LAND IS THE SAME AS THAT SHOWN ON THE SURVEY PREPARED BY
MILLMAN SURVEYING, INC., DATED AUGUST 6, 2008 AND LAST REVISED
                    , 2008, DESIGNATED MSI SITE NO. 15315 AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

DESCRIBING A 2,679,144 SQUARE FEET OR 61.5047 ACRE TRACT OF LAND BEING ALL OF
THE FOLLOWING TRACTS OF LAND:

PARCEL A KNOWN AS ALL THAT CERTAIN 15.8175 ACRES OF LAND OUT OF THAT CALLED
104.4078 ACRE TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS,
N.A. TO GREEN CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####
OUT OF THE W.C.C.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS.

PARCEL B KNOWN AS ALL THAT CERTAIN 6.2532 ACRES OF LAND OUT OF THAT CALLED
104.4078 ACRE TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS,
N.A. TO GREEN CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####
OUT OF THE W.C.C.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS.

PARCEL C KNOWN AS ALL THAT CERTAIN 28.5516 ACRES OF LAND OUT OF THAT CALLED
104.4078 ACRE TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS,
N.A. TO GREEN CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####
OUT OF THE W.C.C.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS.

 

B-6



--------------------------------------------------------------------------------

PARCEL II KNOWN AS ALL THAT CERTAIN 10.8978 ACRES OF LAND OUT OF THAT CALLED
104.4078 ACRE TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS,
N.A. TO GREEN CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519, FILM CODE NUMBER ###-##-####
OUT OF THE W.C.C.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS.

SAID 61.5047 ACRE TRACT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 5/8 INCH IRON ROD FOUND AT THE SOUTHEAST CORNER OF SAID TRACT A,
AND IN THE NORTH LINE OF A CALLED 18.1300 ACRE TRACT OF LAND IN THE NAME OF
HOUSTON LIGHTING AND POWER COMPANY, RECORDED IN COUNTY CLERKS FILE NUMBER
E43257, HARRIS COUNTY TEXAS, FOR THE MOST SOUTHERLY SOUTHEAST CORNER OF THIS
TRACT AND POINT OF BEGINNING;

THENCE S 89º03’13” W 1170.00 FEET ALONG THE SOUTH LINE OF SAID PARCEL A, AND
NORTH LINE OF SAID HOUSTON LIGHTING AND POWER COMPANY TRACT TO A CAPPED 5/8”
IRON SET AT THE SOUTHWEST CORNER OF THE SAID PARCEL A AND IN THE EAST LINE OF
CHAMPIONS GREEN DRIVE (A PROPOSED 60’ WIDE PUBLIC RIGHT-OF-WAY) FOR THE
SOUTHWEST CORNER OF THIS TRACT;

THENCE ALONG THE WEST LINE OF SAID PARCEL A AND THE EAST LINE OF SAID CHAMPIONS
GREEN DRIVE AND WITH A CURVE TO THE RIGHT HAVING A RADIUS OF 830.00 FEET AN ARC
LENGTH OF 222.89 FEET A CENTRAL ANGLE OF 15º23’11” AND A CHORD THAT BEARS S
08º45’00” E FOR 222.22 FEET TO A CAPPED 5/8” IRON SET AT AN ANGLE CORNER FOR
SAID PARCEL A AND THIS TRACT;

THENCE N 00º55’54” W 1038.51 FEET ALONG THE WEST LINE OF SAID PARCELS A AND C TO
A CAPPED 5/8” IRON SET AT AN ANGLE CORNER OF SAID PARCEL C AND THIS TRACT;

THENCE ALONG THE WEST LINE OF SAID PARCELS C AND B AND WITH A CURVE TO THE RIGHT
HAVING A RADIUS OF 1050.00 FEET AN ARC LENGTH OF 719.38 FEET A CENTRAL ANGLE OF
39º15’16” AND A CHORD THAT BEARS N 18º40’33” E FOR 705.39 FEET TO A CAPPED 5/8”
IRON SET AT AN ANGLE CORNER FOR SAID PARCEL B AND THIS TRACT;

THENCE N 38º19’56” E 381.67 FEET ALONG THE WEST LINE OF SAID PARCEL B TO A
CAPPED 5/8” IRON SET FOR THE NORTHWEST CORNER OF SAID PARCEL B AND OF THIS
TRACT;

THENCE S 51º40’17” E 490.13 FEET ALONG THE NORTH LINE OF SAID PARCEL B AND THE
SOUTH LINE OF GREEN ROAD (A 100’ WIDE PUBLIC RIGHT-OF-WAY) TO A SPIKE FOUND FOR
THE NORTHEAST CORNER OF SAID PARCEL B AND THE NORTH CORNER OF SAID PARCEL C AND
ANGLE CORNER OF THIS TRACT;

 

B-7



--------------------------------------------------------------------------------

THENCE ALONG THE NORTH LINE OF SAID PARCEL C AND PARCEL II AND THE SOUTH LINE OF
SAID GREEN ROAD AND WITH A CURVE TO THE LEFT HAVING A RADIUS OF 2050.00 FEET AN
ARC LENGTH OF 1223.99 FEET A CENTRAL ANGLE OF 34º12’34” AND A CHORD THAT BEARS S
68º47’10” E FOR 1205.89 FEET TO A FOUND IRON ROD AT AN ANGLE CORNER FOR SAID
PARCEL II AND THIS TRACT;

THENCE S 41º16’42” E 21.52 FEET ALONG THE NORTHEAST LINE OF SAID PARCEL II TO A
FOUND CAPPED IRON ROD IN THE WEST LINE OF BENCREST DRIVE (A 60’ WIDE PUBLIC
RIGHT-OF-WAY) AND AT THE ANGLE POINT FOR SAID PARCEL II AND THIS TRACT;

THENCE ALONG THE EAST LINE OF SAID PARCEL II AND THE WEST LINE OF SAID BENCREST
DRIVE THE FOLLOWING COURSES AND DISTANCES:

1. S 02º51’48” E 10.20 FEET TO A SET 5/8” CAPPED IRON ROD;

2. WITH A CURVE TO THE RIGHT HAVING A RADIUS OF 970.00 FEET AN ARC LENGTH OF
155.70’ FEET A CENTRAL ANGLE OF 07º40’17” AND A CHORD THAT BEARS S 07º50’14” W
FOR 155.58 FEET TO A FOUND CAPPED IRON ROD;

3. S 12º02’32” W 135.80 FEET TO A FOUND CAPPED IRON ROD;

4. WITH A CURVE TO THE LEFT HAVING A RADIUS OF 1030.00 FEET AN ARC LENGTH OF
221.68 FEET A CENTRAL ANGLE OF 12º19’53” AND A CHORD THAT BEARS N 05º52’34” E
FOR 221.25 FEET TO A SET 5/8” CAPPED IRON;

THENCE S 44º11’25” W 21.14 FEET ALONG THE SOUTHEAST CUTBACK LINE OF SAID PARCEL
II AND IN THE NORTH LINE OF HOLLWORTH DRIVE (A PROPOSED 60’ WIDE PUBLIC
RIGHT-OF-WAY) TO A FOUND CAPPED IRON ROD AT THE ANGLE POINT FOR SAID PARCEL II
AND THIS TRACT;

THENCE S 89º04’16” W 693.86 FEET ALONG THE SOUTH LINE OF SAID PARCEL II AND
NORTH LINE OF SAID HOLLWORTH DRIVE TO A SET 5/8” CAPPED IRON ROD AT THE
SOUTHWEST CORNER OF SAID PARCEL II AND ANGLE POINT FOR THIS TRACT;

THENCE S 00º55’44” 79.92 FEET ALONG THE EAST LINE SAID PARCEL C AND THE WEST
LINE OF SAID HALLWORTH DRIVE TO A FOUND 5/8” IRON ROD AT THE NORTHEAST CORNER OF
A CALLED 2.0661 ACRE TRACT OF LAND IN THE NAME OF HARRIS COUNTY UTILITY DISTRICT
NUMBER 14, FILM CODE NUMBER ###-##-#### HARRIS COUNTY, TEXAS AND THE ANGLE POINT
FOR SAID PARCEL C AND THIS TRACT;

THENCE ALONG THE COMMON LINES OF SAID PARCEL C AND SAID HARRIS COUNTY UTILITY
DISTRICT NUMBER 14 TRACT THE FOLLOWING COURSES AND DISTANCES:

1. S 89º04’16” W 196.90 FEET TO A SET 5/8” CAPPED IRON ROD;

2. N 00º55’44” W 19.92 FEET TO A SET 5/8” CAPPED IRON ROD;

3. S 89º04’16” W 60.09 FEET TO A SET 5/8” CAPPED IRON ROD;

4. S 00º55’44” E 369.95 FEET TO A SET 5/8” CAPPED IRON ROD AT THE SOUTHEAST
CORNER SAID PARCEL C AND THE SOUTHWEST CORNER OF SAID HARRIS COUNTY UTILITY
DISTRICT NUMBER 14 TRACT AND THE ANGLE POINT FOR THIS TRACT;

 

B-8



--------------------------------------------------------------------------------

THENCE N 89º04’16” E 257.14 FEET ALONG THE NORTH LINE OF SAID PARCEL A AND THE
SOUTH LINE OF SAID HARRIS COUNTY UTILITY DISTRICT NUMBER 14 TRACT TO A SET 5/8”
CAPPED IRON ROD AT THE SOUTHEAST CORNER OF SAID HARRIS COUNTY UTILITY DISTRICT
NUMBER 14 TRACT AND NORTHEAST CORNER OF SAID PARCEL A AND THE ANGLE POINT FOR
THIS TRACT;

THENCE S 00º58’26” E 476.39 FEET ALONG THE EAST LINE OF SAID PARCEL A FOR THE
POINT OF BEGINNING;

CONTAINING 61.5047 ACRES MORE OR LESS.

TOGETHER WITH THAT CERTAIN ACCESS EASEMENT OVER AND ACROSS THAT ONE HUNDRED AND
FIFTY (150) FOOT HOUSTON LIGHTING & POWER COMPANY FEE STRIP AS SET FORTH IN
INSTRUMENT FILED FOR RECORD UNDER HARRIS COUNTY CLERK’S FILE NO. E4324257.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

 

B-9



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES

TENANT OPERATIONS INQUIRY FORM

1. Name of
Company/Contact _______________________________________________________________________________
_______________________________________

2.
Address/Phone _________________________________________________________________________________________
______________________________________________________________________________________________________
___________________________

3. Provide a brief description of your business and
operations: _____________________________________________________
______________________________________________________________________________________________________
______________________________________________________________________________________________________
_______________________

4. Will you be required to make filings and notices or obtain permits as
required by Federal and/or State regulations for the operations at the proposed
facility? Specifically:

 

a. SARA Title III Section 312 (Tier II) reports

   YES    NO

(> 10,000lbs. of hazardous materials STORED at any one time)

     

b. SARA Title III Section 313 (Tier III) Form R reports

   YES    NO

(> 10,000lbs. of hazardous materials USED per year)

     

c. NPDES or SPDES Stormwater Discharge permit

   YES    NO

(answer “No” if “No-Exposure Certification” filed)

     

d. EPA Hazardous Waste Generator ID Number

   YES    NO

5. Provide a list of chemicals and wastes that will be used and/or generated at
the proposed location. Routine office and cleaning supplies are not included.
Make additional copies if required.

 

B-1



--------------------------------------------------------------------------------

Chemical/Waste

   Approximate Annual
Quantity Used or Generated    Storage Container(s)
(i.e. Drums, Cartons, Totes,
Bags, ASTs, USTs, etc)                  

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

 

  •  

All lighting is to be placed into good working order. This includes replacement
of bulbs and ballasts, as needed.

 

  •  

All truck doors and dock levelers should be in good operating order (including,
but not limited to, overhead door springs, rollers, tracks and motorized door
operator).

 

  •  

All structural steel columns in the warehouse and office should be inspected for
damage, and must be repaired. Repairs of this nature shall be pre-approved by
the Landlord prior to implementation.

 

  •  

HVAC system shall be in good working order. Working order shall include, but is
not limited to, filters, thermostats, warehouse heaters and exhaust fans. Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor mutually and reasonably agreeable to both parties to
determine the condition of the HVAC systems.

 

  •  

All holes over 1/4” in diameter in the office space and in the sheet rock walls
shall be repaired prior to move-out.

 

  •  

Flooring shall be free of excessive dust, dirt, grease, oil and stains. Cracks
in concrete and asphalt shall be acceptable as long as they are ordinary wear
and tear, and are not the result of misuse.

 

  •  

Facilities shall be returned in a broom clean condition, including, but not
limited to, the cleaning of the coffee bar, restroom areas, windows, and other
portions of the Premises.

 

  •  

There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

 

  •  

All exterior windows with cracks or breakage shall be replaced.

 

  •  

Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

 

  •  

All mechanical and electrical systems shall be left in a safe condition that
conforms to all codes applicable to Tenant and the Premises as of the
termination of the Lease. Bare wires shall be clipped to the nearest junction
box and dangerous installations shall be corrected to Landlord’s reasonable
satisfaction.

 

  •  

All plumbing fixtures shall be in good working order, including, but not limited
to, the water heater.

 

  •  

All dock bumpers shall be left in place and well-secured.

 

  •  

No ceiling tiles may be missing or materially damaged.

 

C-1



--------------------------------------------------------------------------------

  •  

All trash shall be removed from both inside and outside of the Improvements.

 

  •  

All signs in front of the Improvements and on glass entry door and rear door
shall be removed.

 

  •  

All roof penetrations shall be repaired and sealed.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

OTHER LEASES

 

1. Ground Lease Agreement by and between First Industrial Pennsylvania, L.P., as
landlord, and ADESA California, LLC and ADESA San Diego, LLC, collectively, as
tenant, dated of even date herewith for premises located at 849 Kiefer
Boulevard, Sacramento, California.

 

2. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA California, LLC, as tenant, dated of even date herewith for premises
located at 2175 Cactus Road, San Diego, California.

 

3. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA San Diego, LLC, as tenant, dated of even date herewith for premises
located at 2175 Cactus Road, San Diego, California.

 

4. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA California, LLC, as tenant, dated of even date herewith for premises
located at 11625 Nino Way, Mira Loma, California.

 

5.

Ground Lease Agreement by and between First Industrial Financing Partnership,
L.P., as landlord, and ADESA Florida, LLC, as tenant, dated of even date
herewith for premises located at 6005 24th Street East, Bradenton, Florida.

 

6.

Ground Lease Agreement by and between and First Industrial, L.P., as landlord,
and ADESA Washington, LLC, as tenant, dated of even date herewith for premises
located at 621 37th Street NW, Auburn, Washington.

 

7. Ground Lease Agreement by and between First Industrial Pennsylvania, L.P., as
landlord, and ADESA California, LLC, as tenant, dated of even date herewith, for
premises located at 18501 W. Stanford Road, Tracy, California.

 

8. Sub-Ground Lease Agreement by and between First Industrial, L.P., as
landlord, and ADESA Atlanta, LLC, as tenant, dated [TBD]* for premises located
at 50055 Oakley Industrial Boulevard, Fairburn, Georgia.

 

* Note: Inclusion of the referenced Sub-Ground Lease Agreement is subject to
closing of the transactions contemplated by that certain Purchase and Sale
Agreement by and between ADESA Atlanta, LLC, as seller, and First Industrial
Acquisitions, Inc., as buyer, dated of even date herewith.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

QUIT CLAIM DEED

Prepared By and After Recording Return To:

Jill J. Littlejohn

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

QUITCLAIM DEED

HARRIS COUNTY, TEXAS

THAT ADESA TEXAS, INC., a Texas corporation (“Grantor”), for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and
valuable consideration paid to Grantor by FIRST INDUSTRIAL, L.P., a Delaware
limited partnership (“Grantee”), whose current address is c/o First Industrial
Realty Trust, Inc., 311 South Wacker Drive, Suite 4000, Chicago, IL 60606, the
receipt and sufficiency whereof are hereby acknowledged, QUITCLAIMS unto
Grantee, Grantor’s interest, if any, in all that certain lot, tract or parcel of
improved real estate situated in Harris County, Texas, more particularly
described on Exhibit “A” attached hereto, together with all plants, shrubs and
trees located thereon, and together with all rights, ways and easements
appurtenant thereto (the “Land”) and Grantor’s interest, if any, in

 

E-1



--------------------------------------------------------------------------------

the buildings, structures and other improvements located on the Land and all
fixtures attached or affixed, actually or constructively, to the Land or to any
such buildings, structures or other improvements (collectively, the
“Improvements”). The Land and the Improvements are herein sometimes collectively
called the “Property.”

TO HAVE AND TO HOLD the Property, to proper use, benefit and behalf of Grantee,
it successors and assigns forever so that neither Grantor nor Grantor’s legal
representatives, successors or assigns shall have, claim or demand, right or
title to the Property or any part thereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, Grantor has caused this Quitclaim Deed to be duly executed by
an officer thereunto duly authorized as of the date and year first written
above.

 

GRANTOR: ADESA TEXAS, INC., a Texas corporation By:     Name:     Title:    

 

STATE OF                                )      )    ss. COUNTY OF
                           )   

This instrument was acknowledged before me on                         , 2008, by
                                                         , as
                                 of ADESA TEXAS, INC., a Texas corporation, on
behalf of said corporation.

WITNESS my hand and official seal.

 

   Notary Public My commission expires: ______________ [NOTARY SEAL]

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

PARCEL I:

TRACT I:

CHAMPIONS GREEN SECTION ONE, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER
FILM CODE NO 407014, OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS UNDER PARCELS A, B, AND C.

PARCEL A

ALL THAT CERTAIN 15.8175 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF
THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE NORTH LINE OF A
18.13 ACRE TRACT DESCRIBED IN A DEED DATED 05-13-1971 FROM LINCOLN ASSOCIATES,
INC. TO HOUSTON LIGHTING AND POWER COMPANY FILED IN THE OFFICIAL PUBLIC RECORDS
OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER E434257 FILM CODE
NUMBER ###-##-#### BEING THE SOUTHERNMOST EAST CORNER OF SAID 104.4078 ACRE
TRACT AND THE SOUTHERNMOST WEST CORNER OF THAT CERTAIN CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-####;

THENCE S 89° 03’ 13” W - 1170.00’ WITH THE SOUTH LINE OF SAID 104.4078 ACRE
TRACT TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 15° 26’ 03”, A RADIUS OF 830.00’ THE CENTER OF SAID CURVE BEING LOCATED
ON A RADIAL LINE BEARING S 89° 03’ 13” W FROM SAID POINT;

 

E-4



--------------------------------------------------------------------------------

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE AND THE EAST RIGHT-OF-WAY LINE
OF PROPOSED CHAMPIONS GREEN DRIVE (60’ WIDE) FOR AN ARC DISTANCE OF 223.58’ TO A
SET 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE N 00° 55’ 44” W - 626.22’ TO A POINT FOR CORNER;

THENCE WITH COMMON LINES TO SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES

N 89° 04’ 16” E - 327.36’ TO A POINT FOR CORNER;

S 00° 55’ 44” E - 370.00’ TO A POINT FOR CORNER;

N 89° 04’ 16” E - 872.64’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

S 00° 55’ 44” E - 476.75’ TO THE POINT OF BEGINNING CONTAINING 15.8175 ACRES
(689,008 SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL B

ALL THAT CERTAIN 6.2532 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF THE
W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST EAST CORNER OF SAID
104.4078 ACRE TRACT AND THE NORTHERNMOST CORNER OF THAT CERTAIN CALLED 106.813
ACRE TRACT DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION
COMPANY TO CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF
REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE
NUMBER ###-##-####;

THENCE S 37° 48’ 04” W - 485.56’ WITH A WEST LINE OF SAID 106.813 ACRE TRACT TO
A POINT FOR CORNER;

THENCE N 62° 36’ 58” W - 503.55’, WITH A NORTH LINE OF SAID 106.813 ACRE TRACT
TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE
OF 10° 56’ 54”, A RADIUS OF 1,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON
A RADIAL LINE BEARING S 62° 36’ 58” E FROM SAID POINT;

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE FOR AN ARC DISTANCE OF 200.64’
TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF TANGENCY;

 

E-5



--------------------------------------------------------------------------------

THENCE N 38° 19’ 56” E - 381.67’ TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 51° 40’ 04” E - 489.99’, WITH THE AFOREMENTIONED SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE LEFT HAVING A CENTRAL ANGLE OF 00° 31’ 52”, A RADIUS
OF 2,050.00’;

THENCE CONTINUING WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 19.00’ TO THE POINT OF BEGINNING CONTAINING 6.2532 ACRES (272,388
SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL C

ALL THAT CERTAIN 28.5516 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 12-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H622519 FILM CODE NUMBER
###-##-#### OUT OF THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####, BEING
A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF 2,050.00’,
THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37° 48’ 04” E
FROM SAID POINT;

THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE OF GREENS
ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’ TO A SET 5/8” IRON ROD WITH
CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 855.41’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE S 89° 04’ 16” W - 197.14’, WITH THE NORTH LINE OF THAT CERTAIN 2.0661
ACRE TRACT OF LAND DESCRIBED IN A DEED DATED 04-16-1984 FROM LINCOLN PROPERTY
COMPANY NO. 45, LTD. TO HARRIS COUNTY UTILITY

 

E-6



--------------------------------------------------------------------------------

DISTRICT NO. 14 FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERKS FILE NUMBER J470775 FILM CODE NUMBER ###-##-#### TO A
CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE N 00° 55’ 44” W - 20.00’, WITH THE EAST LINE OF THAT CERTAIN 1,200 SQUARE
FEET OF LAND DESCRIBED IN A DEED DATED 03-21-1985 FROM CHAMPIONS GREEN JOINT
VENTURE TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE OFFICIAL PUBLIC
RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NO. K114038, FILM
CODE NO. ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD FOUND FOR CORNER;

THENCE S 89° 04’ 16” W - 60.00’ WITH THE NORTH LINE OF SAID 1,200 SQUARE FEET
PARCEL TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 20.00’, WITH THE WEST LINE OF SAID 1,200 SQUARE FEET
PARCEL, TO A CALLED AND FOUND 5/8” IRON ROD;

THENCE S 00° 55’ 44” E - 350.00’, WITH THE WEST LINE OF SAID 2.0661 ACRE TRACT,
TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE WITH COMMON LINES OF SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES:

S 89° 04’ 16” W - 615.50’ TO A POINT FOR CORNER;

N 00° 55’ 44” W - 370.00’ TO A POINT FOR CORNER;

S 89° 04’ 16” W - 327.36’ TO A POINT FOR CORNER;

THENCE N 00° 55’ 44” W - 412.05’ WITH THE WESTERNMOST LINE OF THE AFOREMENTIONED
106.813 ACRE TRACT, TO A FOUND 5/8” IRON ROD MARKING THE POINT OF CURVATURE OF A
CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 28° 18’ 47”, A RADIUS OF 1.050.00’;

THENCE CONTINUING WITH SAID WESTERNMOST LINE AND SAID CURVE FOR AN ARC DISTANCE
OF 518.86’ TO A POINT FOR CORNER;

THENCE S 62° 36’ 58” E - 503.65’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS, TO A POINT FOR CORNER;

THENCE N 37° 48’ 04” E - 485.56’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS TO THE POINT OF BEGINNING CONTAINING 28.5516 ACRES
(1,243,706 SQUARE FEET) OF LAND, MORE OR LESS.

TRACT II:

AN ACCESS EASEMENT OVER AND ACROSS THAT ONE HUNDRED AND FIFTY (150) FOOT HOUSTON
LIGHTING & POWER COMPANY FEE STRIP AS SET FORTH IN INSTRUMENT FILED FOR RECORD
UNDER HARRIS COUNTY CLERK’S FILE NO. E434257.

 

E-7



--------------------------------------------------------------------------------

PARCEL II:

ALL THAT CERTAIN 10.8978 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-#### BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####,
AND BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF
2,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37°
48’ 04” E FROM SAID POINT; THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH
RIGHT-OF-WAY LINE OF GREENS ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’
TO A FOUND 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 22° 43’ 30”, A RADIUS OF 2,050.00’ THE CENTER OF SAID CURVE BEING
LOCATED ON A RADIAL LINE BEARING N 26° 50’ 46” E FROM SAID POINT AND MARKING AND
THE POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT;

THENCE IN AN EASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE
FOR AN ARC DISTANCE OF 813.09’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE
POINT;

THENCE S 41° 36’ 49” E - 21.42’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED BENCREST
DRIVE TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 02° 51’ 48” W - 10.20’, WITH THE WEST RIGHT-OF-WAY LINE OF BENCREST
DRIVE (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 09° 11’ 39”, A
RADIUS OF 970.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 155.65’ TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
TANGENCY;

 

E-8



--------------------------------------------------------------------------------

THENCE S 12° 03’ 27” W - 135.72’, CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE TO
A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF CURVATURE OF A CURVE TO THE
LEFT HAVING A CENTRAL ANGLE OF 12° 19’ 53”, A RADIUS OF 1,030.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 221.68’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 44° 11’ 25” W - 21.25’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED
HALLWORTHY ROAD TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 89° 04’ 16” W - 693.62’ WITH THE NORTH RIGHT-OF-WAY LINE OF SAID
PROPOSED HALLWORTHY ROAD (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP FOR
CORNER;

THENCE N 00° 55’ 44” W - 775.41’ TO THE POINT OF BEGINNING CONTAINING 10.8978
ACRES (474,706 SQUARE FEET) OF LAND, MORE OR LESS.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

The above described Land is the same as that shown on the survey prepared by
Millman Surveying, Inc., dated August 6, 2008 and last revised             ,
2008, designated MSI Site No. 15315 and being more particularly described as
follows:

Describing a 2,679,144 square feet or 61.5047 acre tract of land being all of
the following tracts of land:

Parcel A known as all that certain 15.8175 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel B known as all that certain 6.2532 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel C known as all that certain 28.5516 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number ###-##-####
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

 

E-9



--------------------------------------------------------------------------------

Parcel II known as all that certain 10.8978 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number H822519, Film Code Number 038-90-0047
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Said 61.5047 acre tract being more particularly described as follows:

Beginning at a 5/8 inch iron rod found at the Southeast corner of said Tract A,
and in the North line of a called 18.1300 acre tract of land in the name of
Houston Lighting and Power Company, Recorded in County Clerks file number
E43257, Harris County Texas, for the most Southerly Southeast corner of this
tract and point of beginning;

Thence S 89º03’13” W 1170.00 feet along the South line of said Parcels A, and
North line of said Houston Lighting and Power Company Tract to a capped 5/8”
iron set at the Southwest Corner of the said Parcel A and in the East line of
Champions Green Drive (A proposed 60’ wide public right-of-way) for the
Southwest corner of this tract;

Thence along the West line of said Parcel A and the East line of said Champions
Green Drive and with a curve to the right having a radius of 830.00 feet an arc
length of 222.89 feet a central angle of 15º23’11” and a chord that bears S
08º45’00” E for 222.22 feet to a capped 5/8” iron set at an angle corner for
said Parcel A and this tract;

Thence N 00º55’54” W 1038.51 feet along the West line of said Parcels A and C to
a capped 5/8” iron set at an angle corner of said Parcel C and this tract;

Thence along the West line of said Parcels C and B and with a curve to the right
having a radius of 1050.00 feet an arc length of 719.38 feet a central angle of
39º15’16” and a chord that bears N 18º40’33” E for 705.39 feet to a capped 5/8”
iron set at an angle corner for said Parcel B and this tract;

Thence N 38º19’56” E 381.67 feet along the West line of said Parcel B to a
capped 5/8” iron set for the Northwest corner of said Parcel B and of this
tract;

Thence S 51º40’17” E 490.13 feet along the North line of said Parcel B and the
South line of Green Road (A 100’ wide public right-of-way) to a spike found for
the Northeast corner of said Parcel B and the North corner of said Parcel C and
angle corner of this tract;

Thence along the North line of said Parcel C and Parcel II and the South line of
said Green Road and with a curve to the left having a radius of 2050.00 feet an
arc length of 1223.99 feet a central angle of 34º12’34” and a chord that bears S
68º47’10” E for 1205.89 feet to a found iron rod at an angle corner for said
Parcel II and this tract;

 

E-10



--------------------------------------------------------------------------------

Thence S 41º16’42” E 21.52 feet along the Northeast line of said Parcel II to a
found capped iron rod in the West line of Bencrest Drive (A 60’ wide public
right-of-way) and at the angle point for said Parcel II and this tract;

Thence along the East line of said Parcel II and the West line of said Bencrest
Drive the following coursed and distances:

1. S 02º51’48” E 10.20 feet to a set 5/8” capped iron rod;

2. with a curve to the right having a radius of 970.00 feet an arc length of
155.70’ feet a central angle of 07º40’17” and a chord that bears S 07º50’14” W
for 155.58 feet to a found capped iron rod;

3. S 12º02’32” W 135.80 feet to a found capped iron rod;

4. with a curve to the left having a radius of 1030.00 feet an arc length of
221.68 feet a central angle of 12º19’53” and a chord that bears N 05º52’34” E
for 221.25 feet to a set 5/8” capped iron;

Thence S 44º11’25” W 21.14 feet along the southeast cutback line of said Parcel
II and in the North line of Hollworth Drive (A proposed 60’ wide public
right-of-way) to a found capped iron rod at the angle point for said Parcel II
and this tract;

Thence S 89º04’16” W 693.86 feet along the South line of said Parcel II and
North line of said Hollworth Drive to a set 5/8” capped iron rod at the
Southwest corner of said Parcel II and angle point for this tract;

Thence S 00º55’44” 79.92 feet along the East line said Parcel C and the West
line of said Hallworth Drive to a found 5/8” iron rod at the Northeast corner of
a called 2.0661 acre tract of land in the name of Harris County Utility District
Number 14, Film Code Number 079-98-2274 Harris County, Texas and the angle point
for said Parcel C and this tract;

Thence along the common lines of said Parcel C and said Harris County Utility
District Number 14 tract the following courses and distances:

1. S 89º04’16” W 196.90 feet to a set 5/8” capped iron rod;

2. N 00º55’44” W 19.92 feet to a set 5/8” capped iron rod;

3. S 89º04’16” W 60.09 feet to a set 5/8” capped iron rod;

4. S 00º55’44” E 369.95 feet to a set 5/8” capped iron rod at the Southeast
corner said parcel C and the Southwest corner of said Harris County Utility
District Number 14 tract and the angle point for this tract;

Thence N 89º04’16” E 257.14 feet along the North line of said Parcel A and the
South line of said Harris County Utility District Number 14 tract to a set 5/8”
capped iron rod at the Southeast corner of said Harris County Utility District
Number 14 tract and Northeast corner of said Parcel A and the angle point for
this tract;

Thence S 00º58’26” E 476.39 feet along the East line of said Parcel A for the
POINT OF BEGINNING;

 

E-11



--------------------------------------------------------------------------------

CONTAINING 61.5047 ACRES MORE OR LESS.

TOGETHER WITH that certain Access Easement over and across that one hundred and
fifty (150) foot Houston Lighting & Power Company fee strip as set forth in
instrument filed for record under Harris County Clerk’s File No. E4324257.

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F

QUIT CLAIM BILL OF SALE

QUITCLAIM

BILL OF SALE

FOR VALUE RECEIVED, ADESA TEXAS, INC. a Texas corporation (“Seller”), hereby
quitclaims unto FIRST INDUSTRIAL, L.P., a Delaware limited partnership
(“Purchaser”), all of Seller’s right, title and interest, if any, in and to all
improvements located on that certain real estate legally described on Exhibit A
attached hereto and incorporated herein by reference (the “Land”), including,
but not limited to, those certain buildings constructed on the Land and any
other structures, systems, and utilities and fixtures affixed thereto (the
“Property”). The Property is quitclaimed by Seller to Purchaser on an “AS IS,”
“WHERE IS,” “WITH ALL FAULTS” basis, and without any warranties, representations
or guarantees, either express or implied, of any kind, nature, or type
whatsoever, including, but not limited to, any warranty as to the fitness for a
particular purpose or merchantability of the Property.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of September
            , 2008.

 

SELLER: ADESA TEXAS, INC., a Texas corporation By:     Name:     Its:    

 

F-1



--------------------------------------------------------------------------------

EXHIIBIT A

LAND

PARCEL I:

TRACT I:

CHAMPIONS GREEN SECTION ONE, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER
FILM CODE NO 407014, OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS UNDER PARCELS A, B, AND C.

PARCEL A

ALL THAT CERTAIN 15.8175 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF
THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE NORTH LINE OF A
18.13 ACRE TRACT DESCRIBED IN A DEED DATED 05-13-1971 FROM LINCOLN ASSOCIATES,
INC. TO HOUSTON LIGHTING AND POWER COMPANY FILED IN THE OFFICIAL PUBLIC RECORDS
OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER E434257 FILM CODE
NUMBER ###-##-#### BEING THE SOUTHERNMOST EAST CORNER OF SAID 104.4078 ACRE
TRACT AND THE SOUTHERNMOST WEST CORNER OF THAT CERTAIN CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-####;

THENCE S 89° 03’ 13” W - 1170.00’ WITH THE SOUTH LINE OF SAID 104.4078 ACRE
TRACT TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 15° 26’ 03”, A RADIUS OF 830.00’ THE CENTER OF SAID CURVE BEING LOCATED
ON A RADIAL LINE BEARING S 89° 03’ 13” W FROM SAID POINT;

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE AND THE EAST RIGHT-OF-WAY LINE
OF PROPOSED CHAMPIONS GREEN DRIVE (60’ WIDE) FOR AN ARC DISTANCE OF 223.58’ TO A
SET 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

 

F-2



--------------------------------------------------------------------------------

THENCE N 00° 55’ 44” W - 626.22’ TO A POINT FOR CORNER;

THENCE WITH COMMON LINES TO SAID 106.813 AND 104.4078 ACRE TRACTS

THE FOLLOWING FOUR COURSES AND DISTANCES N 89° 04’ 16” E - 327.36’ TO A POINT
FOR CORNER;

S 00° 55’ 44” E -370.00’ TO A POINT FOR CORNER;

N 89° 04’ 16” E - 872.64’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

S 00° 55’ 44” E - 476.75’ TO THE POINT OF BEGINNING CONTAINING 15.8175 ACRES
(689,008 SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL B

ALL THAT CERTAIN 6.2532 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF THE
W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST EAST CORNER OF SAID
104.4078 ACRE TRACT AND THE NORTHERNMOST CORNER OF THAT CERTAIN CALLED 106.813
ACRE TRACT DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION
COMPANY TO CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF
REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE
NUMBER ###-##-####;

THENCE S 37° 48’ 04” W - 485.56’ WITH A WEST LINE OF SAID 106.813 ACRE TRACT TO
A POINT FOR CORNER;

THENCE N 62° 36’ 58” W - 503.55’, WITH A NORTH LINE OF SAID 106.813 ACRE TRACT
TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE
OF 10° 56’ 54”, A RADIUS OF 1,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON
A RADIAL LINE BEARING S 62° 36’ 58” E FROM SAID POINT;

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE FOR AN ARC DISTANCE OF 200.64’
TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF TANGENCY;

THENCE N 38° 19’ 56” E - 381.67’ TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

 

F-3



--------------------------------------------------------------------------------

THENCE S 51° 40’ 04” E - 489.99’, WITH THE AFOREMENTIONED SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE LEFT HAVING A CENTRAL ANGLE OF 00° 31’ 52”, A RADIUS
OF 2,050.00’;

THENCE CONTINUING WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 19.00’ TO THE POINT OF BEGINNING CONTAINING 6.2532 ACRES (272,388
SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL C

ALL THAT CERTAIN 28.5516 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 12-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H622519 FILM CODE NUMBER
###-##-#### OUT OF THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####, BEING
A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF 2,050.00’,
THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37° 48’ 04” E
FROM SAID POINT;

THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE OF GREENS
ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’ TO A SET 5/8” IRON ROD WITH
CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 855.41’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE S 89° 04’ 16” W - 197.14’, WITH THE NORTH LINE OF THAT CERTAIN 2.0661
ACRE TRACT OF LAND DESCRIBED IN A DEED DATED 04-16-1984 FROM LINCOLN PROPERTY
COMPANY NO. 45, LTD. TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERKS FILE
NUMBER J470775 FILM CODE NUMBER ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD
FOR CORNER;

 

F-4



--------------------------------------------------------------------------------

THENCE N 00° 55’ 44” W - 20.00’, WITH THE EAST LINE OF THAT CERTAIN 1,200 SQUARE
FEET OF LAND DESCRIBED IN A DEED DATED 03-21-1985 FROM CHAMPIONS GREEN JOINT
VENTURE TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE OFFICIAL PUBLIC
RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NO. K114038, FILM
CODE NO. ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD FOUND FOR CORNER;

THENCE S 89° 04’ 16” W - 60.00’ WITH THE NORTH LINE OF SAID 1,200 SQUARE FEET
PARCEL TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 20.00’, WITH THE WEST LINE OF SAID 1,200 SQUARE FEET
PARCEL, TO A CALLED AND FOUND 5/8” IRON ROD;

THENCE S 00° 55’ 44” E - 350.00’, WITH THE WEST LINE OF SAID 2.0661 ACRE TRACT,
TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE WITH COMMON LINES OF SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES:

S 89° 04’ 16” W - 615.50’ TO A POINT FOR CORNER;

N 00° 55’ 44” W - 370.00’ TO A POINT FOR CORNER;

S 89° 04’ 16” W - 327.36’ TO A POINT FOR CORNER;

THENCE N 00° 55’ 44” W - 412.05’ WITH THE WESTERNMOST LINE OF THE AFOREMENTIONED
106.813 ACRE TRACT, TO A FOUND 5/8” IRON ROD MARKING THE POINT OF CURVATURE OF A
CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 28° 18’ 47”, A RADIUS OF 1.050.00’;

THENCE CONTINUING WITH SAID WESTERNMOST LINE AND SAID CURVE FOR AN ARC DISTANCE
OF 518.86’ TO A POINT FOR CORNER;

THENCE S 62° 36’ 58” E - 503.65’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS, TO A POINT FOR CORNER;

THENCE N 37° 48’ 04” E - 485.56’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS TO THE POINT OF BEGINNING CONTAINING 28.5516 ACRES
(1,243,706 SQUARE FEET) OF LAND, MORE OR LESS.

TRACT II:

AN ACCESS EASEMENT OVER AND ACROSS THAT ONE HUNDRED AND FIFTY (150) FOOT HOUSTON
LIGHTING & POWER COMPANY FEE STRIP AS SET FORTH IN INSTRUMENT FILED FOR RECORD
UNDER HARRIS COUNTY CLERK’S FILE NO. E434257.

 

F-5



--------------------------------------------------------------------------------

PARCEL II:

ALL THAT CERTAIN 10.8978 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-#### BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####,
AND BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF
2,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37°
48’ 04” E FROM SAID POINT; THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH
RIGHT-OF-WAY LINE OF GREENS ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’
TO A FOUND 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 22° 43’ 30”, A RADIUS OF 2,050.00’ THE CENTER OF SAID CURVE BEING
LOCATED ON A RADIAL LINE BEARING N 26° 50’ 46” E FROM SAID POINT AND MARKING AND
THE POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT;

THENCE IN AN EASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE
FOR AN ARC DISTANCE OF 813.09’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE
POINT;

THENCE S 41° 36’ 49” E - 21.42’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED BENCREST
DRIVE TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 02° 51’ 48” W - 10.20’, WITH THE WEST RIGHT-OF-WAY LINE OF BENCREST
DRIVE (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 09° 11’ 39”, A
RADIUS OF 970.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 155.65’ TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
TANGENCY;

THENCE S 12° 03’ 27” W - 135.72’, CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE TO
A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF CURVATURE OF A CURVE TO THE
LEFT HAVING A CENTRAL ANGLE OF 12° 19’ 53”, A RADIUS OF 1,030.00’;

 

F-6



--------------------------------------------------------------------------------

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 221.68’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 44° 11’ 25” W - 21.25’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED
HALLWORTHY ROAD TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 89° 04’ 16” W - 693.62’ WITH THE NORTH RIGHT-OF-WAY LINE OF SAID
PROPOSED HALLWORTHY ROAD (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP FOR
CORNER;

THENCE N 00° 55’ 44” W - 775.41’ TO THE POINT OF BEGINNING CONTAINING 10.8978
ACRES (474,706 SQUARE FEET) OF LAND, MORE OR LESS.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

The above described Land is the same as that shown on the survey prepared by
Millman Surveying, Inc., dated September 6, 2008 and last revised
                    , 2008, designated MSI Site No. 15315 and being more
particularly described as follows:

Describing a 2,679,144 square feet or 61.5047 acre tract of land being all of
the following tracts of land:

Parcel A known as all that certain 15.8175 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel B known as all that certain 6.2532 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel C known as all that certain 28.5516 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel II known as all that certain 10.8978 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number H822519, Film Code Number 038-90-0047
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

 

F-7



--------------------------------------------------------------------------------

Said 61.5047 acre tract being more particularly described as follows:

Beginning at a 5/8 inch iron rod found at the Southeast corner of said Tract A,
and in the North line of a called 18.1300 acre tract of land in the name of
Houston Lighting and Power Company, Recorded in County Clerks file number
E43257, Harris County Texas, for the most Southerly Southeast corner of this
tract and point of beginning;

Thence S 89º03’13” W 1170.00 feet along the South line of said Parcel A, and
North line of said Houston Lighting and Power Company Tract to a capped 5/8”
iron set at the Southwest Corner of the said Parcel A and in the East line of
Champions Green Drive (A proposed 60’ wide public right-of-way) for the
Southwest corner of this tract;

Thence along the West line of said Parcel A and the East line of said Champions
Green Drive and with a curve to the right having a radius of 830.00 feet an arc
length of 222.89 feet a central angle of 15º23’11” and a chord that bears S
08º45’00” E for 222.22 feet to a capped 5/8” iron set at an angle corner for
said Parcel A and this tract;

Thence N 00º55’54” W 1038.51 feet along the West line of said Parcels A and C to
a capped 5/8” iron set at an angle corner of said Parcel C and this tract;

Thence along the West line of said Parcels C and B and with a curve to the right
having a radius of 1050.00 feet an arc length of 719.38 feet a central angle of
39º15’16” and a chord that bears N 18º40’33” E for 705.39 feet to a capped 5/8”
iron set at an angle corner for said Parcel B and this tract;

Thence N 38º19’56” E 381.67 feet along the West line of said Parcel B to a
capped 5/8” iron set for the Northwest corner of said Parcel B and of this
tract;

Thence S 51º40’17” E 490.13 feet along the North line of said Parcel B and the
South line of Green Road (A 100’ wide public right-of-way) to a spike found for
the Northeast corner of said Parcel B and the North corner of said Parcel C and
angle corner of this tract;

Thence along the North line of said Parcel C and Parcel II and the South line of
said Green Road and with a curve to the left having a radius of 2050.00 feet an
arc length of 1223.99 feet a central angle of 34º12’34” and a chord that bears S
68º47’10” E for 1205.89 feet to a found iron rod at an angle corner for said
Parcel II and this tract;

Thence S 41º16’42” E 21.52 feet along the Northeast line of said Parcel II to a
found capped iron rod in the West line of Bencrest Drive (A 60’ wide public
right-of-way) and at the angle point for said Parcel II and this tract;

 

F-8



--------------------------------------------------------------------------------

Thence along the East line of said Parcel II and the West line of said Bencrest
Drive the following courses and distances:

1. S 02º51’48” E 10.20 feet to a set 5/8” capped iron rod;

2. with a curve to the right having a radius of 970.00 feet an arc length of
155.70’ feet a central angle of 07º40’17” and a chord that bears S 07º50’14” W
for 155.58 feet to a found capped iron rod;

3. S 12º02’32” W 135.80 feet to a found capped iron rod;

4. with a curve to the left having a radius of 1030.00 feet an arc length of
221.68 feet a central angle of 12º19’53” and a chord that bears N 05º52’34” E
for 221.25 feet to a set 5/8” capped iron;

Thence S 44º11’25” W 21.14 feet along the southeast cutback line of said Parcel
II and in the North line of Hollworth Drive (A proposed 60’ wide public
right-of-way) to a found capped iron rod at the angle point for said Parcel II
and this tract;

Thence S 89º04’16” W 693.86 feet along the South line of said Parcel II and
North line of said Hollworth Drive to a set 5/8” capped iron rod at the
Southwest corner of said Parcel II and angle point for this tract;

Thence S 00º55’44” 79.92 feet along the East line said Parcel C and the West
line of said Hallworth Drive to a found 5/8” iron rod at the Northeast corner of
a called 2.0661 acre tract of land in the name of Harris County Utility District
Number 14, Film Code Number 079-98-2274 Harris County, Texas and the angle point
for said Parcel C and this tract;

Thence along the common lines of said Parcel C and said Harris County Utility
District Number 14 tract the following courses and distances:

1. S 89º04’16” W 196.90 feet to a set 5/8” capped iron rod;

2. N 00º55’44” W 19.92 feet to a set 5/8” capped iron rod;

3. S 89º04’16” W 60.09 feet to a set 5/8” capped iron rod;

4. S 00º55’44” E 369.95 feet to a set 5/8” capped iron rod at the Southeast
corner said parcel C and the Southwest corner of said Harris County Utility
District Number 14 tract and the angle point for this tract;

Thence N 89º04’16” E 257.14 feet along the North line of said Parcel A and the
South line of said Harris County Utility District Number 14 tract to a set 5/8”
capped iron rod at the Southeast corner of said Harris County Utility District
Number 14 tract and Northeast corner of said Parcel A and the angle point for
this tract;

Thence S 00º58’26” E 476.39 feet along the East line of said Parcel A for the
POINT OF BEGINNING;

CONTAINING 61.5047 ACRES MORE OR LESS.

TOGETHER WITH that certain Access Easement over and across that one hundred and
fifty (150) foot Houston Lighting & Power Company fee strip as set forth in
instrument filed for record under Harris County Clerk’s File No. E4324257.

 

F-9



--------------------------------------------------------------------------------

EXHIBIT G

MEMORANDUM OF GROUND LEASE

 

(i) MEMORANDUM OF LEASE

 

STATE OF TEXAS    §       §    KNOW ALL PERSONS BY THESE PRESENTS: COUNTY OF
HARRIS    §   

THIS MEMORANDUM OF LEASE (this “Memorandum”) is entered into as of
                    , 2008, by and between FIRST INDUSTRIAL, L.P., a Delaware
limited partnership (“Landlord”) and ADESA TEXAS, INC. (“Tenant”).

 

1. Landlord and Tenant have entered into that certain Ground Lease dated
                    , 2008 (the “Lease”) by which Landlord has leased to Tenant
that certain tract or parcel of real property, located in Harris County, Texas,
and being more particularly described on Exhibit A attached hereto and made a
part hereof for all purposes (the “Premises”).

 

2. Capitalized terms used but not defined herein shall have the meanings
attributed to same in the Lease.

 

3. The Lease is for a term of twenty (20) years, commencing
                    , 2008. The Lease contains two (2) options to renew and
extend the term for ten (10) years each.

 

4. Tenant owns the Improvements located at the Premises. Upon the Expiration
Date or any earlier termination date of the Lease, (a) title to all Improvements
shall immediately vest in Landlord, and (b) as an accommodation to Landlord,
Tenant shall convey to Landlord, via both (i) a quit claim deed and (ii) a quit
claim bill of sale, Tenant’s entire right, title and interest, if any, in, to
and under any Improvements located on the Premises.

 

- 11 -



--------------------------------------------------------------------------------

5. This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective successors and permitted assigns; provided,
however, that this Memorandum is solely for public notice and recording purposes
and shall not be construed to alter, modify, limit, expand, diminish or
supplement any of the terms or provisions of the Lease or any of the rights
granted to or covenants made by Landlord or Tenant under the Lease. In the event
of any conflict between the terms and provisions of this Memorandum and the
terms and provisions of the Lease, the terms and provisions of the Lease shall
prevail.

[Remainder of page intentionally left blank. Signature page(s) on the following
pages.]

 

- 12 -



--------------------------------------------------------------------------------

Executed on the dates on the certificates of acknowledgment set forth below to
be effective as of the date first set forth above.

 

LANDLORD: First Industrial, L.P., a Delaware limited partnership By:   First
Industrial Realty Trust, Inc., a Maryland corporation, its general partner By:  
  Name:     Title:    

 

THE STATE OF ILLINOIS    §    § COUNTY OF COOK    §

This instrument was acknowledged before me on the              day of September,
2008 by Johannson L. Yap, Chief Investment Officer, of First Industrial Realty
Trust, Inc., a Maryland corporation, which corporation is the general partner of
First Industrial, L.P., a Delaware limited partnership, on behalf of said
limited partnership.

(Seal)

 

  Notary Public in and for the State of                          My commission
expires:                                            

 

- 13 -



--------------------------------------------------------------------------------

TENANT: ADESA TEXAS, INC., a Texas corporation   By:       Name:       Title:  
 

 

STATE OF _________    §    § COUNTY OF _______    §

This instrument was acknowledged before me on this              day of
            , 2008, by                                 ,
                                 of Adesa Texas, Inc., a Texas corporation, on
behalf of such corporation.

 

  Notary Public in and for the State of Texas My Commission Expires
                                     [SEAL]



--------------------------------------------------------------------------------

EXHIBIT A

To Memorandum of Lease

DESCRIPTION OF PREMISES

PARCEL I:

TRACT I:

CHAMPIONS GREEN SECTION ONE, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER
FILM CODE NO 407014, OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS UNDER PARCELS A, B, AND C.

PARCEL A

ALL THAT CERTAIN 15.8175 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF
THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE NORTH LINE OF A
18.13 ACRE TRACT DESCRIBED IN A DEED DATED 05-13-1971 FROM LINCOLN ASSOCIATES,
INC. TO HOUSTON LIGHTING AND POWER COMPANY FILED IN THE OFFICIAL PUBLIC RECORDS
OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER E434257 FILM CODE
NUMBER ###-##-#### BEING THE SOUTHERNMOST EAST CORNER OF SAID 104.4078 ACRE
TRACT AND THE SOUTHERNMOST WEST CORNER OF THAT CERTAIN CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-####;

THENCE S 89° 03’ 13” W - 1170.00’ WITH THE SOUTH LINE OF SAID 104.4078 ACRE
TRACT TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 15° 26’ 03”, A RADIUS OF 830.00’ THE CENTER OF SAID CURVE BEING LOCATED
ON A RADIAL LINE BEARING S 89° 03’ 13” W FROM SAID POINT;

 

G-1



--------------------------------------------------------------------------------

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE AND THE EAST RIGHT-OF-WAY LINE
OF PROPOSED CHAMPIONS GREEN DRIVE (60’ WIDE) FOR AN ARC DISTANCE OF 223.58’ TO A
SET 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE N 00° 55’ 44” W - 626.22’ TO A POINT FOR CORNER;

THENCE WITH COMMON LINES TO SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES

N 89° 04’ 16” E - 327.36’ TO A POINT FOR CORNER;

S 00° 55’ 44” E - 370.00’ TO A POINT FOR CORNER;

N 89° 04’ 16” E - 872.64’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

S 00° 55’ 44” E - 476.75’ TO THE POINT OF BEGINNING CONTAINING 15.8175 ACRES
(689,008 SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL B

ALL THAT CERTAIN 6.2532 ACRES OF LAND OUT OF THAT CALLED 104.4078 ACRE TRACT
DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-#### OUT OF THE
W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST EAST CORNER OF SAID
104.4078 ACRE TRACT AND THE NORTHERNMOST CORNER OF THAT CERTAIN CALLED 106.813
ACRE TRACT DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION
COMPANY TO CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF
REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE
NUMBER ###-##-####;

THENCE S 37° 48’ 04” W - 485.56’ WITH A WEST LINE OF SAID 106.813 ACRE TRACT TO
A POINT FOR CORNER;

THENCE N 62° 36’ 58” W - 503.55’, WITH A NORTH LINE OF SAID 106.813 ACRE TRACT
TO A SET 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE
OF 10° 56’ 54”, A RADIUS OF 1,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON
A RADIAL LINE BEARING S 62° 36’ 58” E FROM SAID POINT;

 

G-2



--------------------------------------------------------------------------------

THENCE IN A NORTHERLY DIRECTION WITH SAID CURVE FOR AN ARC DISTANCE OF 200.64’
TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF TANGENCY;

THENCE N 38° 19’ 56” E - 381.67’ TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 51° 40’ 04” E - 489.99’, WITH THE AFOREMENTIONED SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD TO A SET 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE LEFT HAVING A CENTRAL ANGLE OF 00° 31’ 52”, A RADIUS
OF 2,050.00’;

THENCE CONTINUING WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 19.00’ TO THE POINT OF BEGINNING CONTAINING 6.2532 ACRES (272,388
SQUARE FEET) OF LAND, MORE OR LESS.

PARCEL C

ALL THAT CERTAIN 28.5516 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 12-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H622519 FILM CODE NUMBER
###-##-#### OUT OF THE W.C.R.R. COMPANY SURVEY, A-922, HARRIS COUNTY, TEXAS AND
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION, FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####, BEING
A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF 2,050.00’,
THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37° 48’ 04” E
FROM SAID POINT;

THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE OF GREENS
ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’ TO A SET 5/8” IRON ROD WITH
CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 855.41’ TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

 

G-3



--------------------------------------------------------------------------------

THENCE S 89° 04’ 16” W - 197.14’, WITH THE NORTH LINE OF THAT CERTAIN 2.0661
ACRE TRACT OF LAND DESCRIBED IN A DEED DATED 04-16-1984 FROM LINCOLN PROPERTY
COMPANY NO. 45, LTD. TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERKS FILE
NUMBER J470775 FILM CODE NUMBER ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD
FOR CORNER;

THENCE N 00° 55’ 44” W - 20.00’, WITH THE EAST LINE OF THAT CERTAIN 1,200 SQUARE
FEET OF LAND DESCRIBED IN A DEED DATED 03-21-1985 FROM CHAMPIONS GREEN JOINT
VENTURE TO HARRIS COUNTY UTILITY DISTRICT NO. 14 FILED IN THE OFFICIAL PUBLIC
RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NO. K114038, FILM
CODE NO. ###-##-#### TO A CALLED AND FOUND 5/8” IRON ROD FOUND FOR CORNER;

THENCE S 89° 04’ 16” W - 60.00’ WITH THE NORTH LINE OF SAID 1,200 SQUARE FEET
PARCEL TO A SET 5/8” IRON ROD WITH CAP FOR CORNER;

THENCE S 00° 55’ 44” E - 20.00’, WITH THE WEST LINE OF SAID 1,200 SQUARE FEET
PARCEL, TO A CALLED AND FOUND 5/8” IRON ROD;

THENCE S 00° 55’ 44” E - 350.00’, WITH THE WEST LINE OF SAID 2.0661 ACRE TRACT,
TO A CALLED AND FOUND 5/8” IRON ROD FOR CORNER;

THENCE WITH COMMON LINES OF SAID 106.813 AND 104.4078 ACRE TRACTS THE FOLLOWING
FOUR COURSES AND DISTANCES:

S 89° 04’ 16” W - 615.50’ TO A POINT FOR CORNER;

N 00° 55’ 44” W - 370.00’ TO A POINT FOR CORNER;

S 89° 04’ 16” W - 327.36’ TO A POINT FOR CORNER;

THENCE N 00° 55’ 44” W - 412.05’ WITH THE WESTERNMOST LINE OF THE AFOREMENTIONED
106.813 ACRE TRACT, TO A FOUND 5/8” IRON ROD MARKING THE POINT OF CURVATURE OF A
CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 28° 18’ 47”, A RADIUS OF 1.050.00’;

THENCE CONTINUING WITH SAID WESTERNMOST LINE AND SAID CURVE FOR AN ARC DISTANCE
OF 518.86’ TO A POINT FOR CORNER;

THENCE S 62° 36’ 58” E - 503.65’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS, TO A POINT FOR CORNER;

THENCE N 37° 48’ 04” E - 485.56’, WITH A COMMON LINE OF SAID 106.813 AND
104.4078 ACRE TRACTS TO THE POINT OF BEGINNING CONTAINING 28.5516 ACRES
(1,243,706 SQUARE FEET) OF LAND, MORE OR LESS.

 

G-4



--------------------------------------------------------------------------------

TRACT II:

AN ACCESS EASEMENT OVER AND ACROSS THAT ONE HUNDRED AND FIFTY (150) FOOT HOUSTON
LIGHTING & POWER COMPANY FEE STRIP AS SET FORTH IN INSTRUMENT FILED FOR RECORD
UNDER HARRIS COUNTY CLERK’S FILE NO. E434257.

PARCEL II:

ALL THAT CERTAIN 10.8978 ACRES OF LAND OUT OF THAT CALLED 106.813 ACRE TRACT
DESCRIBED IN A DEED DATED 02-17-1983 FROM FRED RIZK CONSTRUCTION COMPANY TO
CHAMPIONS GREEN JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER H822519 FILM CODE NUMBER
###-##-#### BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING AT A CALLED AND FOUND 5/8” IRON ROD LOCATED IN THE SOUTH RIGHT-OF-WAY
LINE OF GREENS ROAD (100’ WIDE) BEING THE NORTHERNMOST CORNER OF SAID 106.813
ACRE TRACT AND THE NORTHERNMOST EAST CORNER OF THAT CERTAIN CALLED 104.4078 ACRE
TRACT DESCRIBED IN A DEED DATED 12-30-1982 FROM BANK ONE, TEXAS, N.A. TO GREEN
CHAMPION JOINT VENTURE FILED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF
HARRIS COUNTY, TEXAS AT CLERK FILE NUMBER P025500, FILM CODE NUMBER ###-##-####,
AND BEING A POINT ON A CURVE HAVING A CENTRAL ANGLE OF 10° 57’ 18”, A RADIUS OF
2,050.00’, THE CENTER OF SAID CURVE BEING LOCATED ON A RADIAL LINE BEARING N 37°
48’ 04” E FROM SAID POINT; THENCE IN A SOUTHEASTERLY DIRECTION WITH SAID SOUTH
RIGHT-OF-WAY LINE OF GREENS ROAD AND SAID CURVE FOR AN ARC DISTANCE OF 391.97’
TO A FOUND 5/8” IRON ROD WITH CAP BEING A POINT ON A CURVE HAVING A CENTRAL
ANGLE OF 22° 43’ 30”, A RADIUS OF 2,050.00’ THE CENTER OF SAID CURVE BEING
LOCATED ON A RADIAL LINE BEARING N 26° 50’ 46” E FROM SAID POINT AND MARKING AND
THE POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT;

THENCE IN AN EASTERLY DIRECTION WITH SAID SOUTH RIGHT-OF-WAY LINE AND SAID CURVE
FOR AN ARC DISTANCE OF 813.09’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE
POINT;

THENCE S 41° 36’ 49” E - 21.42’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED BENCREST
DRIVE TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 02° 51’ 48” W - 10.20’, WITH THE WEST RIGHT-OF-WAY LINE OF BENCREST
DRIVE (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
CURVATURE OF A CURVE TO THE RIGHT HAVING A CENTRAL ANGLE OF 09° 11’ 39”, A
RADIUS OF 970.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 155.65’ TO A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF
TANGENCY;

 

G-5



--------------------------------------------------------------------------------

THENCE S 12° 03’ 27” W - 135.72’, CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE TO
A FOUND 5/8” IRON ROD WITH CAP MARKING THE POINT OF CURVATURE OF A CURVE TO THE
LEFT HAVING A CENTRAL ANGLE OF 12° 19’ 53”, A RADIUS OF 1,030.00’;

THENCE CONTINUING WITH SAID WEST RIGHT-OF-WAY LINE AND SAID CURVE FOR AN ARC
DISTANCE OF 221.68’ TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 44° 11’ 25” W - 21.25’ WITH A 15’ CUT-BACK CORNER FOR PROPOSED
HALLWORTHY ROAD TO A FOUND 5/8” IRON ROD WITH CAP FOR ANGLE POINT;

THENCE S 89° 04’ 16” W - 693.62’ WITH THE NORTH RIGHT-OF-WAY LINE OF SAID
PROPOSED HALLWORTHY ROAD (60’ WIDE) TO A FOUND 5/8” IRON ROD WITH CAP FOR
CORNER;

THENCE N 00° 55’ 44” W - 775.41’ TO THE POINT OF BEGINNING CONTAINING 10.8978
ACRES (474,706 SQUARE FEET) OF LAND, MORE OR LESS.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

The above described Land is the same as that shown on the survey prepared by
Millman Surveying, Inc., dated August 6, 2008 and last revised
                    , 2008, designated MSI Site No. 15315 and being more
particularly described as follows:

Describing a 2,679,144 square feet or 61.5047 acre tract of land being all of
the following tracts of land:

Parcel A known as all that certain 15.8175 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel B known as all that certain 6.2532 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Parcel C known as all that certain 28.5516 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number P025500, Film Code Number 117-45-3765
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.



--------------------------------------------------------------------------------

Parcel II known as all that certain 10.8978 acres of land out of that called
104.4078 acre tract described in a deed dated 12-30-1982 from Bank One, Texas,
N.A. to Green Champion, filed in the official public records of real property of
Harris County, Texas at Clerk File Number H822519, Film Code Number 038-90-0047
out of the W.C.C.R. Company Survey, A-922, Harris County, Texas.

Said 61.5047 acre tract being more particularly described as follows:

Beginning at a 5/8 inch iron rod found at the Southeast corner of said Tract A,
and in the North line of a called 18.1300 acre tract of land in the name of
Houston Lighting and Power Company, Recorded in County Clerks file number
E43257, Harris County Texas, for the most Southerly Southeast corner of this
tract and point of beginning;

Thence S 89º03’13” W 1170.00 feet along the South line of said Parcel A, and
North line of said Houston Lighting and Power Company Tract to a capped 5/8”
iron set at the Southwest Corner of the said Parcel A and in the East line of
Champions Green Drive (A proposed 60’ wide public right-of-way) for the
Southwest corner of this tract;

Thence along the West line of said Parcel A and the East line of said Champions
Green Drive and with a curve to the right having a radius of 830.00 feet an arc
length of 222.89 feet a central angle of 15º23’11” and a chord that bears S
08º45’00” E for 222.22 feet to a capped 5/8” iron set at an angle corner for
said Parcel A and this tract;

Thence N 00º55’54” W 1038.51 feet along the West line of said Parcels A and C to
a capped 5/8” iron set at an angle corner of said Parcel C and this tract;

Thence along the West line of said Parcels C and B and with a curve to the right
having a radius of 1050.00 feet an arc length of 719.38 feet a central angle of
39º15’16” and a chord that bears N 18º40’33” E for 705.39 feet to a capped 5/8”
iron set at an angle corner for said Parcel B and this tract;

Thence N 38º19’56” E 381.67 feet along the West line of said Parcel B to a
capped 5/8” iron set for the Northwest corner of said Parcel B and of this
tract;

Thence S 51º40’17” E 490.13 feet along the North line of said Parcel B and the
South line of Green Road (A 100’ wide public right-of-way) to a spike found for
the Northeast corner of said Parcel B and the North corner of said Parcel C and
angle corner of this tract;

Thence along the North line of said Parcel C and Parcel II and the South line of
said Green Road and with a curve to the left having a radius of 2050.00 feet an
arc length of 1223.99 feet a central angle of 34º12’34” and a chord that bears S
68º47’10” E for 1205.89 feet to a found iron rod at an angle corner for said
Parcel II and this tract;

 

G-7



--------------------------------------------------------------------------------

Thence S 41º16’42” E 21.52 feet along the Northeast line of said Parcel II to a
found capped iron rod in the West line of Bencrest Drive (A 60’ wide public
right-of-way) and at the angle point for said Parcel II and this tract;

Thence along the East line of said Parcel II and the West line of said Bencrest
Drive the following courses and distances:

1. S 02º51’48” E 10.20 feet to a set 5/8” capped iron rod;

2. with a curve to the right having a radius of 970.00 feet an arc length of
155.70’ feet a central angle of 07º40’17” and a chord that bears S 07º50’14” W
for 155.58 feet to a found capped iron rod;

3. S 12º02’32” W 135.80 feet to a found capped iron rod;

4. with a curve to the left having a radius of 1030.00 feet an arc length of
221.68 feet a central angle of 12º19’53” and a chord that bears N 05º52’34” E
for 221.25 feet to a set 5/8” capped iron;

Thence S 44º11’25” W 21.14 feet along the southeast cutback line of said Parcel
II and in the North line of Hollworth Drive (A proposed 60’ wide public
right-of-way) to a found capped iron rod at the angle point for said Parcel II
and this tract;

Thence S 89º04’16” W 693.86 feet along the South line of said Parcel II and
North line of said Hollworth Drive to a set 5/8” capped iron rod at the
Southwest corner of said Parcel II and angle point for this tract;

Thence S 00º55’44” 79.92 feet along the East line said Parcel C and the West
line of said Hallworth Drive to a found 5/8” iron rod at the Northeast corner of
a called 2.0661 acre tract of land in the name of Harris County Utility District
Number 14, Film Code Number 079-98-2274 Harris County, Texas and the angle point
for said Parcel C and this tract;

Thence along the common lines of said Parcel C and said Harris County Utility
District Number 14 tract the following courses and distances:

1. S 89º04’16” W 196.90 feet to a set 5/8” capped iron rod;

2. N 00º55’44” W 19.92 feet to a set 5/8” capped iron rod;

3. S 89º04’16” W 60.09 feet to a set 5/8” capped iron rod;

4. S 00º55’44” E 369.95 feet to a set 5/8” capped iron rod at the Southeast
corner said parcel C and the Southwest corner of said Harris County Utility
District Number 14 tract and the angle point for this tract;

Thence N 89º04’16” E 257.14 feet along the North line of said Parcel A and the
South line of said Harris County Utility District Number 14 tract to a set 5/8”
capped iron rod at the Southeast corner of said Harris County Utility District
Number 14 tract and Northeast corner of said Parcel A and the angle point for
this tract;

 

G-8



--------------------------------------------------------------------------------

Thence S 00º58’26” E 476.39 feet along the East line of said Parcel A for the
POINT OF BEGINNING;

CONTAINING 61.5047 ACRES MORE OR LESS.

TOGETHER WITH that certain Access Easement over and across that one hundred and
fifty (150) foot Houston Lighting & Power Company fee strip as set forth in
instrument filed for record under Harris County Clerk’s File No. E4324257.

LESS AND EXCEPT FROM ALL OF THE ABOVE DESCRIBED PARCELS ANY BUILDINGS AND
IMPROVEMENTS LOCATED ON THE LAND.

 

G-9



--------------------------------------------------------------------------------

EXHIBIT H

SCHEDULE OF REQUIRED INSURANCE



--------------------------------------------------------------------------------

Exhibit H - Schedule of Applicable Insurance Coverages

As of August 2008

 

Policy

   Insurance Carrier    Current Policy
Term    Coverage    Deductible
(All USD)

Workers’ Comp (AOS) - incl. Em. Liab

   Liberty Mutual    1/1/08-09    Statutory Limits;    $  500,000

Garage Liability (Includes Garage Liability, GKLL, General Liability, Auto
Physical Damage, Auto Liability)

           

Garage - US All States

   Liberty Mutual    1/1/08-09    $1M-GKLL; $2M AGG-AL/GL    $ 500,000

Excess Liability

   Zurich - Lead    1/1/08-1/1/09    $25M    $  1,000,000

legal liability, tail coverage

           

Underground Storage Tanks

   Zurich    8/13/08 - 8/13/09    $1M PER / $2M AGGREGATE    $ 10,000

ALL - Risk Property

   LEXINGTON    3/1/08 - 3/1/09    $100M    $ 100,000

Includes:

           

All Risk Policy with sublimits for accounts receivable automatic coverage, newly
acquired, civil& military authority, decontamination expense, Earth Movement,
E&O, Fine Arts Leasehold interest, service interruption, transit, valuable
papers (See Policy Summary)

           

Flood - Non High Hazard

   LEXINGTON    3/1/08 - 3/1/09    $50M    $ 100k

Flood - High Hazard

   LEXINGTON    3/1/08 - 3/1/09    $2.5M    $ 1M

Property - CA Earthquake

   LEXINGTON    3/1/08 - 3/1/09    $5M     
 
 
  5% of TIV/BI
subject to
$100k
minimum

Includes:

   Axis    3/1/08 - 3/1/09    $15m    $ —  

Excess Earthquake coverage to CA locations

           

Environmental

   ADESA - Zurich    9/20/04 - 9/20/09    $5M PER / $10M AGGREGATE    $ 250,000
   IAAI - IRG    5/26/2005 - /2010       $ 250,000

 

89